 

Exhibit 10.2

GOODRX HOLDINGS, INC.

FIFTH AMENDED AND RESTATED 2015 EQUITY INCENTIVE PLAN

ARTICLE I

Purpose of Plan

This Fifth Amended and Restated 2015 Equity Incentive Plan (the “Plan”) of
GoodRx Holdings, Inc. (as defined below, the “Company”), adopted by the Board of
Directors of the Company on September 11, 2020, for executives, directors,
consultants, other service providers and key employees of the Company, is
intended to advance the best interests of the Company by providing those persons
who have a substantial responsibility for its management and growth with
additional incentives by allowing them to acquire an ownership interest in the
Company and thereby encouraging them to contribute to the success of the Company
and to remain in its employ or to continue to provide services to the Company.
The availability and offering of equity awards under the Plan also increases the
Company’s ability to attract and retain individuals of exceptional managerial
talent upon whom, in large measure, the sustained progress, growth and
profitability of the Company depends. This Plan is a compensatory benefit plan
within the meaning of Rule 701 of the Securities Act of 1933, as amended, and,
unless and until the Company’s Common Stock is publicly traded, the issuances of
shares of the Company’s Common Stock in respect of Awards granted under the Plan
are, to the extent permitted by applicable federal securities laws, intended to
qualify for the exemption from registration under Rule 701 of the Securities
Act.

ARTICLE II

Definitions

For purposes of the Plan, except where the context clearly indicates otherwise,
the following terms shall have the meanings set forth below:

“Affiliate” of a Person means any Legal Entity controlled by such person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Legal Entity whether through the ownership of
voting securities, contract or otherwise.

“Award” means, individually or collectively, a grant under the Plan of Options,
Restricted Stock or Restricted Stock Units.

“Board” shall mean the Board of Directors of the Company.

“Cause” shall have the meaning ascribed to such term in any written employment
or service agreement in effect on the date of determination between the Company
or any subsidiary or affiliate of the Company, on the one hand, and Participant,
on the other hand, or in the absence of any such written agreement, shall mean
(i) the past or present commission by a Participant of a felony or other serious
crime or the commission of any act or omission involving fraud with respect to
the Company or any of its subsidiaries or any of their respective customers,

 




 

--------------------------------------------------------------------------------

 

suppliers, vendors or other business relations, (ii) a Participant’s reporting
to work under the influence of alcohol or illegal drugs, the use of illegal
drugs (whether or not at the workplace) or other repeated conduct causing the
Company or any of its subsidiaries public disgrace or disrepute or material
economic harm, (iii) a material failure by Participant to perform Participant’s
responsibilities or duties to the Company under any written employment or
service agreement between the Company or any subsidiary of the Company and such
Participant or those other responsibilities or duties as reasonably directed by
the Board, the Chief Executive Officer or any Co-Chief Executive Officer of the
Company or any subsidiary of the Company, (iv) any act or omission by a
Participant aiding or abetting a competitor, supplier, customer, vendor or other
business relation of the Company or any of its subsidiaries to the material
disadvantage or detriment of the Company or any of its subsidiaries, (v) a
Participant’s breach of fiduciary duty, gross negligence or willful misconduct
with respect to the Company or any of its subsidiaries, or (vi) the commission
of any act or omission by a Participant involving dishonesty or disloyalty to
the material detriment of the Company or any of its subsidiaries or any other
act or omission that brings the Company or any of its subsidiaries into
substantial public disrepute.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.

“Common Stock” shall mean the Class A Common Stock of the Company, par value
$0.0001 per share, or if the outstanding Class A Common Stock is hereafter
changed into or exchanged for different stock or securities of the Company, such
other stock or securities.

“Company” shall mean GoodRx Holdings, Inc., a Delaware corporation, and (except
to the extent the context requires otherwise) any subsidiary corporation of
GoodRx Holdings, Inc., as such term is defined in Code §424(f).

“Disability” shall have the meaning ascribed to such term in any written
employment or service agreement between a Participant and the Company; provided
that if no such written agreement exists, then such term shall mean the
inability, due to illness, accident, injury, physical or mental incapacity or
other disability, of any Participant to carry out effectively his duties and
obligations to the Company or to participate effectively and actively in the
management of the Company for a period of at least 90 consecutive days or for
shorter periods aggregating at least 120 days (whether or not consecutive)
during any twelve-month period, as determined in the reasonable judgment of the
Board.

“Dividend Equivalent” shall mean a right granted to a Participant pursuant to
Section 5.3(e) hereof to receive the equivalent value (in cash or shares of
Common Stock) of dividends paid on shares of Common Stock.

“Employee Shares” means, collectively, the Option Shares, the Purchased Shares
and any other shares of Common Stock acquired in connection with grant, vesting
or settlement of any Award.

“Fair Market Value” of the Common Stock shall mean a value of such stock as
determined by using a reasonable valuation method and taking into account all
relevant factors determinative of value, as determined in good faith by the
Board, pursuant to Treasury Regulation Section 1.409A-1(b)(5)(iv)(B)(1).

 

- 2 -

 




 

--------------------------------------------------------------------------------

 

“Good Reason” shall have the meaning ascribed to such term in any written
employment agreement in effect on the date of determination between the Company
or any subsidiary or affiliate of the Company, on the one hand, and Participant,
on the other hand, or in the absence of any such written agreement, shall mean
any substantial reduction in Participant’s base salary (other than pursuant to a
pay reduction applicable to a substantial portion of the Company’s workforce).

“Legacy Options” shall mean any options granted under the Legacy Plan and
assumed pursuant to Section 1.5(b) of the Purchase Agreement.

“Legacy Plan” shall mean the GoodRx, Inc. 2011 Stock Plan, as amended on
June 12, 2015, and as may have been further amended and as in effect as of the
date hereof.

“Option” means any options to purchase shares of Common Stock granted to a
Participant by the Company under this Plan.

“Option Shares” means the shares of the Common Stock acquired (or to be
acquired) pursuant to the exercise of any Option.

“Original Cost” of each Option Share will be equal to the price paid therefor
(in each case, as proportionally adjusted for all stock splits, stock dividends
and other recapitalizations affecting such share of Common Stock subsequent to
any such purchase).

“Participant” shall mean any executive, director, consultant, other service
provider or key employee of the Company who has been selected to participate in
the Plan by the Board (or a committee appointed thereby).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Public Offering” means any offering by the Company of its Common Stock to the
public pursuant to an effective registration statement under the Securities Act
of 1933, as amended from time to time, or any comparable statement under any
similar federal statute then in force.

“Purchase Agreement” shall mean that certain Stock Purchase Agreement, dated as
of September 14, 2015 (as may be amended or modified from time to time in
accordance with its terms), by and among the Company, the stockholders and
optionholders of GoodRx, Inc., a Delaware corporation, the Stockholder
Representative (as defined therein) and the other signatories thereto.

“Purchased Shares” means any shares of the Common Stock purchased by or granted
to a Participant by the Company under this Plan.

 

- 3 -

 




 

--------------------------------------------------------------------------------

 

“Restricted Stock” means Common Stock awarded to a Participant pursuant to
Article V below that is subject to certain vesting conditions and other
restrictions.

“Restricted Stock Unit” means an unfunded, unsecured right to receive, on the
applicable settlement date, one share of Common Stock or an amount in cash or
other consideration determined by the Board equal to the value thereof as of
such settlement date, which right may be subject to certain vesting conditions
and other restrictions.

“Sale of the Company” means a transaction among the Company or any holding
company of the Company and an independent third party or group of independent
third parties pursuant to which such party or parties (i) acquire capital stock
of the Company possessing the voting power under normal circumstances to elect a
majority of the Board (whether by merger, consolidation or sale or transfer of
the Company’s capital stock or otherwise), or (ii) acquire or obtain an
exclusive license to all or substantially all of the Company’s assets determined
on a consolidated basis.

“Stockholders Agreement” means that certain Amended and Restated Stockholders
Agreement, dated as of October 12, 2018, by and among the Company and certain
Stockholders (as defined therein) party thereto, as may be amended or modified
from time to time in accordance with its terms.

ARTICLE III

Administration

The Plan shall be administered by the Board (or a committee appointed thereby).
Subject to the limitations of the Plan, the Board shall have the sole and
complete authority to: (i) select Participants, (ii) grant Awards to
Participants in such forms and amounts as it shall determine, (iii) impose such
limitations, restrictions and conditions upon such Awards as it shall deem
appropriate, (iv) interpret the Plan and adopt, amend and rescind administrative
guidelines and other rules and regulations relating to the Plan, (v) correct any
defect or omission or reconcile any inconsistency in the Plan or in any Award
granted hereunder and (vi) make all other determinations and take all other
actions necessary or advisable for the implementation and administration of the
Plan. The Board’s determinations on matters within its authority shall be
conclusive and binding upon Participants, the Company and all other Persons. All
expenses associated with the administration of the Plan shall be borne by the
Company. The Board may, to the extent permissible by law, delegate any of its
authority hereunder to such Persons as it deems appropriate. References herein
to the “Board” means the Board or a committee or such Persons to the extent that
the Board’s powers or authority under the Plan have been delegated to such
committee and/or Persons.

 

- 4 -

 




 

--------------------------------------------------------------------------------

 

ARTICLE IV

Limitation on Aggregate Shares

The number of shares of Common Stock (i) with respect to which Awards may be
granted under the Plan shall not exceed, in the aggregate, 39,095,360 shares,
and (ii) which may be issued upon the exercise of Legacy Options shall not
exceed, in the aggregate, 5,480,225 shares; provided that the type and the
aggregate number of shares which may be subject to Awards shall be subject to
adjustment in accordance with the provisions of Section 6.11 below; provided
further that, to the extent any Awards expire unexercised or are canceled,
terminated or forfeited in any manner without the issuance of shares of Common
Stock thereunder, in each case prior to the Termination Date, such shares shall
again be available under the Plan. The shares of Common Stock available for
issuance under the Plan (including upon the exercise of the Legacy Options) may
be either authorized and unissued shares, shares purchased on the open market
(if applicable), treasury shares or a combination thereof, as the Board shall
determine.

ARTICLE V

Awards

5.1 Options.

(a) Options. The Board may grant Options to Participants in accordance with this
Article V.

(b) Form of Option. Options granted under this Plan shall be nonqualified stock
options and are not intended to be “incentive stock options” within the meaning
of Code §422 or any successor provision. The Options issued hereunder are
intended to avoid the treatment as deferred compensation of the Participant
under Code §409A (or Treasury Regulations or other official IRS guidance issued
under Code §409A). However, neither the Company nor any of its affiliates shall
make any representations with respect to the application of Code §409A to the
Options and, by the acceptance of the Options, the Participants shall agree to
accept the potential application of Code §409A to the Options and the other tax
consequences of the issuance, vesting, ownership, modification, adjustment,
exercise and disposition of the Options. In the event that, after the issuance
of an Option under the Plan, Code §409A or the regulations thereunder are
amended, or the IRS or Treasury Department issues additional guidance
interpreting Code §409A, the Board may modify the terms of any such previously
issued Option to the extent the Board determines that such modification is
necessary to comply with the requirements of Code §409A. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on any Participant by Code §409A or damages for failing to comply
with Code §409A.

(c) Exercise Price. The Option exercise price per share of Common Stock shall be
fixed by the Board at not less than 100% of the Fair Market Value of a share of
Common Stock on the date of grant.

(d) Exercisability. Options shall be exercisable at such time or times as the
Board shall determine at or subsequent to grant.

 

- 5 -

 




 

--------------------------------------------------------------------------------

 

(e) Payment of Exercise Price. Options shall be exercised in whole or in part by
written notice to the Company (to the attention of the Company’s Secretary)
accompanied by payment in full of the Option exercise price. Payment of the
Option exercise price shall be made in cash (including check, bank draft or
money order) or, in the discretion of the Board, by (i) delivery of a promissory
note, (ii) surrendering Common Stock that has been owned by Participant for at
least six months and that has a Fair Market Value equal to the exercise price,
(iii) (A) delivery (including electronically or telephonically to the extent
permitted by the Company) of an irrevocable and unconditional undertaking by a
broker acceptable to the Company to deliver promptly to the Company sufficient
funds to satisfy the exercise price, or (B) delivery by Participant to the
Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Company to deliver promptly to the Company cash or a check
sufficient to satisfy the exercise price; provided that such amount is paid to
the Company at such time as may be required by the Board, (iv) surrendering
Shares then issuable upon the Option’s exercise equal to the exercise price,
valued at their Fair Market Value on the exercise date, or (v) any combination
of the foregoing (in each case, if in accordance with policies approved by the
Board).

(f) Terms of Options. The Board shall determine the term of each Option, which
term shall in no event exceed ten years from the date of grant.

5.2 Restricted Stock. The Board shall have the power and authority to issue,
sell and/or grant to any Participant shares of Common Stock at any time prior to
the termination of this Plan in such quantity, at such price, on such terms and
subject to such conditions and restrictions that are consistent with this Plan
and established by the Board. Restricted Stock sold or granted under this Plan
shall be subject to such terms and evidenced by an Award Agreement (as defined
below).

5.3 Restricted Stock Units.

(a) General. The Board may grant to Participants Restricted Stock Units, which
may be subject to vesting and forfeiture conditions during applicable
restriction period or periods, as set forth in an applicable Award Agreement.

(b) Terms and Conditions for Restricted Stock Unit Awards. The Board shall
determine and set forth in the applicable Award Agreement the terms and
conditions applicable to each Restricted Stock Unit Award, including the
conditions for vesting (or forfeiture), if any.

(c) Settlement. Upon the vesting of a Restricted Stock Unit, Participant shall
be entitled to receive from the Company one share of Common Stock or an amount
of cash or other property equal to the Fair Market Value of one share of Common
Stock on the settlement date, as the Board shall determine and as provided in
the applicable Award Agreement. The Board may provide that settlement of
Restricted Stock Units shall occur upon or as soon as reasonably practicable
after the vesting of Restricted Stock Units or shall instead be deferred, on a
mandatory basis or at the election of Participant, in a manner that complies
with Section 409A of the Code.

(d) Voting Rights. A Participant shall have no voting rights with respect to any
Restricted Stock Units unless and until such shares are delivered in settlement
hereof.

 

- 6 -

 




 

--------------------------------------------------------------------------------

 

(e) Dividend Equivalents. To the extent provided by the Board, a grant of
Restricted Stock Units may provide a Participant with the right to receive
Dividend Equivalents. Dividend Equivalents may be paid currently or credited to
an account for such Participant, may be settled in cash and/or shares of Common
Stock and may be subject to the same restrictions on transfer and forfeitability
as the Restricted Stock Units with respect to which the Dividend Equivalents are
paid, as determined by the Board, subject, in each case, to such terms and
conditions as the Board shall establish and set forth in the applicable Award
Agreement.

ARTICLE VI

General Provisions

6.1 Conditions and Limitations on Exercise/Settlement. Awards may vest and be
made exercisable or settled in one or more installments, upon the happening of
certain events, upon the passage of a specified period of time, upon the
fulfillment of certain conditions or upon the achievement by the Company of
certain performance goals, as the Board shall decide in each case when the
Awards are granted.

6.2 Sale of the Company. In the event of a Sale of the Company, except as
otherwise provided in a Participant’s Award Agreement, the Board may provide, in
its discretion, that (i) any unvested Award shall be terminated without payment
of any kind or (ii) any unvested Award shall immediately vest, causing, in the
case of Options, such Option to be immediately exercisable; or (iii) that any
Award (vested or unvested) shall be terminated in exchange for a cash payment in
such amount as the Board may determine, but not less than the Fair Market Value
per share of Common Stock (measured as of the date of such Sale of the Company)
or, in the case of any Option, not less than the product of (A) the excess of
the Fair Market Value per share of Common Stock (measured as of the date of such
Sale of the Company) over such Option’s exercise price multiplied by (B) the
number of shares of Common Stock issuable upon exercise of such Option.

6.3 Written Agreement. Each Award granted hereunder to a Participant shall be
embodied in a written agreement (an “Award Agreement”) which shall be signed by
Participant and by the President, the Chief Executive Officer or any Vice
President of the Company for and in the name and on behalf of the Company and
shall be subject to the terms and conditions prescribed in the Award Agreement
(including, but not limited to, (i) the right of the Company and such other
Persons as the Board shall designate (“Designees”) to repurchase from each
Participant, and such Participant’s transferees, all shares of Common Stock
issued to such Participant on the exercise of an Option in the event of such
Participant’s termination of employment in accordance with the provisions of
Section 6.10 below, (ii) rights of first refusal granted to the Company and
Designees, (iii) holdback and other registration right restrictions in the event
of a public registration of any equity securities of the Company and (iv) any
other terms and conditions which the Board shall deem necessary and desirable).

6.4 Listing, Registration and Compliance with Laws and Regulations; Conditions
on Issuance. Awards shall be subject to the requirement that if at any time the
Board shall determine, in its discretion, that the listing, registration or
qualification of the shares subject to the Awards upon any securities exchange
or under any state or federal securities or other law or regulation, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition to or in connection with the granting of the Awards or
the issuance or purchase of shares thereunder, no Awards may be granted, settled
or exercised, in whole or in part,

 

- 7 -

 




 

--------------------------------------------------------------------------------

 

unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Board.
The holders of such Awards shall supply the Company with such certificates,
representations and information as the Company shall request and shall otherwise
cooperate with the Company in obtaining such listing, registration,
qualification, consent or approval. In the case of officers and other Persons
subject to Section 16(b) of the Securities Exchange Act of 1934, as amended, the
Board may at any time impose any limitations upon the vesting, settlement or
exercise of an Award that, in the Board’s discretion, are necessary or desirable
in order to comply with such Section 16(b) and the rules and regulations
thereunder. If the Company, as part of an offering of securities or otherwise,
finds it desirable because of federal or state regulatory requirements to reduce
the period during which any Options may be exercised, the Board, may, in its
discretion and without the Participant’s consent, so reduce such period on not
less than 15 days written notice to the holders thereof.

6.5 Legacy Plan. Notwithstanding anything in this Plan to the contrary, all
Legacy Options assumed by the Company pursuant to Section 1.5(b) of the Purchase
Agreement shall be governed by the terms and conditions of the Legacy Plan which
is attached hereto as Exhibit 1 and incorporated herein by reference; provided
that the Legacy Plan shall be amended as follows:

(a) the phrase “GoodRx, Inc.” shall be replaced in each instance where it occurs
with the phrase “GoodRx Holdings, Inc.”;

(b) the definition of “Stock” and “Share” shall be amended and restated in their
entirety to mean “Common Stock” as defined herein;

(c) all references to “Plan” shall be replaced with in each instance where they
occur with “Legacy Plan”;

(d) Section 4(b) shall be amended and restated in its entirety to provide:
“Notwithstanding anything herein to the contrary, from and after October 7,
2015, no direct award or sale of Shares pursuant to Section 5 or grant of Legacy
Options to purchase Shares pursuant to Section 6 shall be made under the Legacy
Plan.”; and

(e) the phrase “The common stockholders holding at least a majority of the
outstanding common stock of the Company (the “Majority in Interest of the
Stockholders”)” in the first sentence of Section 9 shall be amended and replaced
with the phrase “The stockholders holding at least a majority of the outstanding
capital stock of the Company, voting on an as converted basis (the “Majority in
Interest of the Stockholders”)”.

 

- 8 -

 




 

--------------------------------------------------------------------------------

 

6.6 Nontransferability. Awards may not be transferred other than by will or the
laws of descent and distribution and, during the lifetime of the Participant,
Awards may be exercised only by such Participant (or his legal guardian or legal
representative). In the event of the death of a Participant, exercise of Options
granted hereunder shall be made only:

(a) by the executor or administrator of the estate of the deceased Participant
or the Person or Persons to whom the deceased Participant’s rights under the
Option shall pass by will or the laws of descent and distribution; and

(b) to the extent that the deceased Participant was entitled thereto at the date
of his death, unless otherwise provided by the Board in such Participant’s Award
Agreement.

6.7 Expiration of Options.

(a) Normal Expiration. In no event shall any part of any Option be exercisable
after the date of expiration thereof (the “Expiration Date”), as determined by
the Board pursuant to Section 5.1(f) above.

(b) Early Expiration Upon Termination of Employment. Except as otherwise
provided by the Board in the Award Agreement, any portion of a Participant’s
Option that was not vested and exercisable on the date of the termination of
such Participant’s employment for any reason (such date, the “Termination Date”)
shall expire and be forfeited as of such date, and any portion of a
Participant’s Option that was vested and exercisable on the date of the
termination of such Participant’s employment shall expire and be forfeited as of
such date, except that: (i) if any Participant dies or becomes subject to any
Disability, such Participants Option shall expire 180 days after the date of his
death or Disability, but in no event after the Expiration Date, (ii) if any
Participant voluntarily resigns for any reason or if any Participant is
discharged other than for Cause, such Participant’s Option shall expire 30 days
after the date of such resignation or discharge, as applicable, but in no event
after the Expiration Date.

6.8 Withholding of Taxes. The Company and its affiliates shall be entitled, if
necessary or desirable, to deduct and withhold from any Participant or affiliate
thereof from any amounts due and payable by the Company to such Participant (or
secure payment from such Participant in lieu of withholding) the amount of any
withholding or other tax due from the Company or any of its affiliates in
connection with the grant, issuance, vesting, settlement, ownership,
modification, adjustment, disposition, exercise or otherwise with respect to any
Award, and the Company may defer such event unless indemnified to its
satisfaction. The Company (or the Board, in order to comply with applicable
law), in its discretion, may permit the following methods to satisfy such tax
obligations: (i) (A) delivery (including electronically or telephonically to the
extent permitted by the Company) of an irrevocable and unconditional undertaking
by a broker acceptable to the Company to deliver promptly to the Company
sufficient funds to satisfy the tax obligations, or (B) delivery by Participant
to the Company of a copy of irrevocable and unconditional instructions to a
broker acceptable to the Company to deliver promptly to the Company cash or a
check sufficient to satisfy the tax withholding; provided that such amount is
paid to the Company at such time as may be required by the Board or (ii) to the
extent permitted by the Board, in whole or in part by delivery of Shares,
including Shares delivered by attestation and Shares retained from the Award
creating the tax obligation, valued at their Fair Market Value on the date of
delivery; provided, however, that the aggregate Fair Market Value of the number
of shares of Common Stock that may be used to satisfy tax withholding
requirements may not exceed the aggregate amount of such liabilities based on
the maximum individual statutory tax rates in the applicable jurisdiction.

 

- 9 -

 




 

--------------------------------------------------------------------------------

 

6.9 Participant Acknowledgments. In connection with the grant of any Award as
set forth herein, each Participant acknowledges and agrees, that as a condition
to any such grant:

(a) Except as required by applicable law, the Company will have no duty or
obligation to disclose to any Participant, and no Participant will have any
right to be advised of, any material information regarding the Company or its
subsidiaries at any time prior to, upon or in connection with the repurchase of
any Employee Shares upon the termination of such Participant’s employment with
the Company or any of its subsidiaries or as otherwise provided under this Plan
or any written agreement evidencing the grant of any Option or the issuance of
any shares of Common Stock.

(b) Such Participant will have consulted, or will have had an opportunity to
consult with, independent legal counsel regarding his or her rights and
obligations under this Plan and any written agreement evidencing any grant of
any Award and he or she fully understands the terms and conditions contained
herein and therein.

(c) Prior to the issuance of any shares of Common Stock in respect of any Award,
such Participant will deliver to the Company an executed consent from such
Participant’s spouse (if any) in the form of Exhibit 2 attached hereto. If, at
any time subsequent to the date such Participant is issued any shares of Common
Stock in respect of any Award, such Participant becomes legally married (whether
in the first instance or to a different spouse), such Participant shall cause
his or her spouse to execute and deliver to the Company a consent in the form of
Exhibit 2 attached hereto. Such Participant’s failure to deliver the Company an
executed consent in the form of Exhibit 2 at any time when such Participant
would otherwise be required to deliver such consent shall constitute such
Participant’s continuing representation and warranty that such Participant is
not legally married as of such date.

(d) The information, observations and data (including trade secrets) obtained by
Participant while employed by the Company or any of its subsidiaries concerning
the business or affairs of the Company or any of its subsidiaries (“Confidential
Information”) are the property of the Company or such subsidiaries. Therefore,
Participant agrees that Participant shall not disclose to any person or entity
or use for Participant’s own purposes any Confidential Information or any
confidential or proprietary information of other persons or entities in the
possession of the Company and its subsidiaries (“Third Party Information”),
without the prior written consent of the Board, unless and to the extent that
the Confidential Information or Third Party Information becomes generally known
to and available for use by the public other than as a result of Participant’s
acts or omissions. Participant shall deliver to the Company at the termination
or expiration of Participant’s employment with the Company and its subsidiaries,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports, computer files, disks and tapes, printouts and software and
other documents and data (and copies thereof) embodying or relating to Third
Party Information, Confidential Information, or the business of the Company or
any if its subsidiaries which Participant may then possess or have under his or
her control. If a written employment or service agreement in effect on the date
of determination between a Participant, solely in Participant’s capacity as an
employee, consultant or other agent of the Company or any subsidiary or
affiliate thereof and not in Participant’s capacity as an equityholder of the
Company or any subsidiary or affiliate thereof, on the one hand, and the Company
or any subsidiary or affiliate thereof, on the other hand, contains covenants
relating to confidential information similar to the restrictions contained in
this Section 6.9(d), such other covenants shall apply with respect to such
Participant in lieu of the covenants set forth herein.

 

- 10 -

 




 

--------------------------------------------------------------------------------

 

(e) As a condition to exercise of any portion of any Option or Legacy Option
held by Participant or the issuance of any shares of Common Stock by the Company
under the Plan in respect of any Award: (i) Participant may be required to
execute a counterpart to the Stockholders Agreement binding Participant to the
terms and conditions contained therein, and (ii) in such an event, if
Participant is married at the time of exercise, Participant shall deliver to the
Company a counterpart to the Stockholders Agreement executed by Participant’s
spouse binding Participant’s spouse to conditions contained therein. In
addition, if Participant becomes legally married (whether in the first instance
or to a different spouse) subsequent to exercise of any portion of any Option or
Legacy Option held by Participant or subsequent to the issuance of any shares of
Common Stock by the Company under the Plan in respect of any Award, but prior to
the Termination Date, Participant may be required to cause Participant’s spouse
to execute and deliver to the Company a counterpart to the Stockholders
Agreement binding Participant’s spouse to the conditions contained therein.
Following Participant’s execution of a counterpart to the Stockholders
Agreement, in the event of a conflict between the Stockholders Agreement and the
Plan, the provisions of the Stockholders Agreement shall prevail.

6.10 Repurchase Option.

(a) Repurchase Option. If a Participant is no longer employed (or in the case of
a Participant who was not an employee, the date on which such Participant is no
longer acting as a director or officer of, or consultant or advisor to, the
Company or any of its subsidiaries) by the Company or its subsidiaries for any
reason, the Employee Shares (whether held by such Participant or one or more
transferees of such Participant, other than the Company or any Investor (as
defined in the Stockholders Agreement)) will be subject to repurchase by the
Company and the Investors (each of the aforementioned solely at their option and
the latter on a pro rata basis in accordance with their respective percentage of
ownership of the Company’s Common Stock on a fully diluted and as-converted
basis) pursuant to the terms and conditions set forth in this Section 6.10 (the
“Repurchase Option”).

(b) Repurchase Price. Following the Termination Date of any Participant, the
Company and the Investors may elect to repurchase all or any portion of the
Employee Shares held by such Participant at a price per share equal to (i) in
the event of such Participant’s termination for Cause, at the lower of Original
Cost or Fair Market Value (as of the Termination Date) and (ii) otherwise
(including, but not limited to, a resignation other than for Good Reason and
termination without Cause), at Fair Market Value (as of the Termination Date).
Notwithstanding the foregoing, in the event that (a) Participant has previously
received a dividend payment on account of Common Stock that was unvested at the
time such dividend was declared (including, but not limited to, shares of Common
Stock received on account of the exercise of unvested Options, shares of Common
Stock received pursuant to the grant of an Award under the Plan designated as
Restricted Stock, or otherwise), and (b) those shares of Common Stock do not
subsequently vest prior to the time that the repurchase provisions in this
Section 6.10 apply, then the repurchase price for any shares of Common Stock
otherwise subject to this Section 6.10 shall be further reduced by the amount of
such dividend.

 

- 11 -

 




 

--------------------------------------------------------------------------------

 

(c) Repurchase Procedures. The Company may elect to exercise the Repurchase
Option to purchase any amount of the Employee Shares subject to the Repurchase
Option by delivering written notice (the “Company Repurchase Notice”) to the
holder or holders of the Employee Shares and the Investors no later than the
later of (A) 90 days after the Termination Date and (B) 90 days after the
acquisition of the Employee Shares subject to repurchase. To the extent that any
portion of the Employee Shares are not being repurchased by the Company, the
Investors may elect to exercise the Repurchase Option to purchase up to their
respective pro rata share of the remaining Employee Shares by delivering written
notice (an “Investor Repurchase Notice” and together with the Company Repurchase
Notice, a “Repurchase Notice”) to the holder or holders of the applicable
Employee Shares within 10 business days of the expiration of the latest period
during which the Company was entitled to deliver the Company Repurchase Notice.
Each Repurchase Notice will set forth the number of Employee Shares to be
acquired from such holder(s), the aggregate consideration to be paid for such
Employee Shares and the time and place for the closing of the transaction. If
any Employee Shares are held by any transferees of a Participant, the Investors
and the Company, as the case may be, will purchase the shares elected to be
purchased from such holder(s) of Employee Shares, pro rata according to the
number of Employee Shares held by such holder(s) at the time of delivery of such
Repurchase Notice (determined as nearly as practicable to the nearest share). If
Employee Shares of different classes are to be purchased pursuant to the
Repurchase Option and Employee Shares are held by any transferees of a
Participant, the number of shares of each class of Employee Shares to be
purchased will be allocated among such holders, pro rata according to the total
number of Employee Shares to be purchased from such Persons.

(d) Closing. The closing of the transactions contemplated by this Section 6.10
will take place on the date designated in the applicable Repurchase Notice,
which date will not be more than 90 days after the delivery of such notice. Each
Investor will pay for the Employee Shares to be purchased by it by delivery of a
check payable to the holder of such Employee Shares. The Company will pay for
the Employee Shares to be purchased by it by first offsetting amounts
outstanding under any bona fide debts owing by such Participant to the Company
or any of its subsidiaries, now existing or hereinafter arising (irrespective as
to whether such amounts are owing by the holder of such Employee Shares), and
will pay the remainder of the purchase price by, at its option, delivery of
(A) a check payable to the holder of such Employee Shares, (B) if payment in
accordance with clause (A) would result in a breach or default under the
Company’s debt financing agreements, if any, a subordinated promissory note with
a maturity date that does not exceed three years from the closing of the
transactions contemplated by this Section 6.10, payable in equal monthly
installments of principal and interest during the term of the note and bearing
interest at a rate per annum equal to the greater of five percent (5%) and the
then applicable short term federal rate, or (C) a combination of both (A) and
(B), in the aggregate amount of the purchase price for such shares. Any notes
issued by the Company pursuant to this Section 6.10(d) shall be subject to any
restrictive covenants to which the Company or its subsidiaries are subject at
the time of such purchase. Notwithstanding anything to the contrary contained
herein, all repurchases of Employee Shares by the Company will be subject to
applicable restrictions contained in the corporation law of the Company’s
jurisdiction of incorporation and in the Company’s and its subsidiaries’ debt
and equity financing agreements. If any such restrictions prohibit the
repurchase of Employee Shares hereunder which the Company is otherwise entitled
to make, the Company may make such repurchases as soon as it is permitted to do
so under such restrictions. The Investors and/or the Company, as the case may
be, will receive customary representations and warranties from each seller
regarding the sale of the Employee Shares, including, but not limited to,
representations that such seller has good and marketable title to the Employee
Shares to be transferred free and clear of all liens, claims and other
encumbrances.

 

- 12 -

 




 

--------------------------------------------------------------------------------

 

(e) This Section 6.10 shall terminate automatically and shall be of no further
force and effect upon the earlier to occur of a consummation of a Public
Offering or a Sale of the Company.

6.11 Adjustments. In the event of a reorganization, recapitalization, stock
dividend or stock split, or combination or other change in the shares of Common
Stock, the Board shall, in order to prevent the dilution or enlargement of
rights under outstanding Awards, make such adjustments in the number and type of
shares authorized by the Plan, the number and type of shares covered by
outstanding Awards and the exercise prices of outstanding Options and Legacy
Options as may be determined to be appropriate and equitable, but only if such
adjustment to the Option and Legacy Option would not cause the Option or Legacy
Option to be treated as providing for the impermissible deferral of compensation
pursuant to Code §409A (or Treasury Regulations or other official IRS guidance
issued under Code §409A).

6.12 Rights of Participants. Nothing in this Plan or in any Award Agreement
shall interfere with or limit in any way the right of the Company to terminate
any Participant’s employment or service at any time (with or without Cause), nor
confer upon any Participant any right to continue in the employ or service of
the Company for any period of time or to continue his present (or any other)
rate of compensation, and except as otherwise provided under this Plan or by the
Board in the applicable Award Agreement, in the event of any Participant’s
termination of employment or service (including, but not limited to, the
termination by the Company without Cause) any portion of such Participant’s
Award(s) that were not previously vested and (in the case of Options)
exercisable shall expire and be forfeited as of the date of such termination. No
terminated employee or other service provider shall have a right to be selected
as a Participant or, having been so selected, to be selected again as a
Participant.

6.13 Amendment, Suspension and Termination of Plan. The Board may suspend or
terminate the Plan or any portion thereof at any time and may amend it from time
to time in such respects as the Board may deem advisable; provided that no such
amendment shall be made without stockholder approval to the extent such approval
is required by law, agreement or the rules of any exchange upon which the Common
Stock is listed, no such amendment, suspension or termination shall materially
impair the rights of Participants under outstanding Awards without the consent
of the Participants affected thereby and, subject to Section 6.11, no such
amendment shall increase the number of securities that may be issued by the Plan
without the approval of the holders of at least 80% of the preferred stock of
the Company. Notwithstanding the generality of the foregoing, the Plan shall
terminate automatically upon the effectiveness of the Company’s 2020 Incentive
Award Plan. No Awards may be granted under the Plan after the termination or
expiration of the Plan. However, any Awards that, by their terms, remain
outstanding as of the termination of the Plan shall remain outstanding and in
full force and effect, and the terms and conditions of the Plan shall survive
its termination and continue to apply to any such Awards.

 

- 13 -

 




 

--------------------------------------------------------------------------------

 

6.14 Amendment, Modification and Cancellation of Outstanding Awards. The Board
may amend or modify any Award in any manner to the extent that the Board would
have had the authority under the Plan initially to grant such Award; provided
that no such amendment or modification shall materially impair the rights of any
Participant under any Award granted prior to the date of such amendment or
modification without the consent of such Participant. With the Participant’s
consent, the Board may cancel any Award and issue a new Award to such
Participant.

6.15 Other Amendments. Notwithstanding any other provisions of the Plan, and in
addition to the powers of amendment and modification set forth herein, the
provisions hereof and the provisions of any Award granted hereunder may be
amended unilaterally by the Board from time to time (but the Board shall have no
obligation to do so) to the extent necessary (and only to the extent necessary)
to prevent the implementation, application or existence (as the case may be) of
any such provision from causing any Award granted hereunder to be treated as
providing for the impermissible deferral of compensation pursuant to Code §409A
(or Treasury Regulations or other official IRS guidance issued under Code
§409A).

6.16 Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board, the members of the Board (or any
committee appointed thereby) shall be indemnified by the Company against all
costs and expenses reasonably incurred by them in connection with any action,
suit or proceeding to which they or any of them may be party by reason of any
action taken or failure to act under or in connection with the Plan or any Award
granted thereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding; provided that any such Board member shall be entitled to the
indemnification rights set forth in this Section 6.16 only if such member has
acted in good faith and in a manner that such member reasonably believed to be
in or not opposed to the best interests of the Company and, with respect to any
criminal action or proceeding, had no reasonable cause to believe that such
conduct was unlawful, and further provided that upon the institution of any such
action, suit or proceeding, a Board member shall give the Company written notice
thereof and an opportunity, at its own expense, to handle and defend the same
before such Board member undertakes to handle and defend it on his own behalf.

6.17 Remedies. Each of the Company, any Participant and the Investors will be
entitled to enforce its rights under this Plan specifically, to recover damages
and costs (including reasonable attorneys’ fees) caused by any breach of any
provision of this Plan and to exercise all other rights existing in its favor.
Each Participant and the Company acknowledges and agrees that money damages may
not be an adequate remedy for any breach of the provisions of this Plan and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Plan.

6.18 Notices. Any notice required or permitted under this Plan or any agreement
executed and delivered in connection with this Plan shall be in writing and
shall be either personally delivered, or mailed by first class mail, return
receipt requested, to any Participant at the address indicated in the Company’s
records for such Person, and to the Company at the address below indicated:

 

- 14 -

 




 

--------------------------------------------------------------------------------

 

Notices to the Company:

GoodRx Holdings, Inc.

233 Wilshire Blvd.

Santa Monica, CA 90401

Attention: General Counsel and VP

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Plan shall be deemed to have been given when so delivered or
mailed.

6.19 Definition of Employee Shares. For all purposes of this Plan, Employee
Shares will continue to be Employee Shares in the hands of any holder other than
such Participant (except for the Company, the Investors (as defined in the
Stockholders Agreement) or purchasers pursuant to an offering registered under
the Securities Act or purchasers pursuant to a Rule 144 transaction (other than
a Rule 144(k) transaction occurring prior to the time of a closing of an IPO)),
and each such other holder of Employee Shares will succeed to all rights and
obligations attributable to such Participant as a holder of Employee Shares
hereunder and under any separate written agreement between the Company and such
Participant. Employee Shares will also include shares of the Company’s capital
stock issued with respect to Employee Shares by way of a share split, share
dividend or other recapitalization.

6.20 Governing Law. All issues concerning this Plan will be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision of rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the law of any jurisdiction other than the State of Delaware. Each of the
Company and each Participant submits to the co-exclusive jurisdiction of the
United States District Court and any Delaware state court sitting in Wilmington,
Delaware over any lawsuit under this Plan and waives any objection based on
venue or forum non conveniens with respect to any action instituted therein.
Each of the Company and each Participant waives the necessity for personal
service of any and all process upon it and consents that all such service of
process may be made by registered or certified mail (return receipt requested),
in each case directed to such party in accordance with the notice requirements
set forth in this Plan, and service so made will be deemed to be completed on
the date of actual receipt. Each of the Company and each Participant consents to
service of process as aforesaid. Nothing in this Plan will prohibit personal
service in lieu of the service by mail contemplated herein.

*                *                 *                 *

 

- 15 -

 




 

--------------------------------------------------------------------------------

 

Exhibit 1

Legacy Plan

(See attached)

 

- 16 -

 




 

--------------------------------------------------------------------------------

 

GOODRX, INC.

2011 STOCK PLAN

ADOPTED ON OCTOBER ___, 2011

 




 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

  

 

  

Page

 

 

 

SECTION 1. Establishment And Purpose

  

 

1

 

 

 

SECTION 2. Administration

  

 

1

 

(a)

  

Committees of the Board of Directors

  

 

1

 

(b)

  

Authority of the Board of Directors

  

 

1

 

 

 

SECTION 3. Eligibility

  

 

1

 

(a)

  

General Rule

  

 

1

 

(b)

  

Ten-Percent Stockholders

  

 

1

 

 

 

SECTION 4. Stock Subject To Plan

  

 

2

 

(a)

  

Basic Limitation

  

 

2

 

(b)

  

Additional Shares

  

 

2

 

 

 

SECTION 5. Terms And Conditions Of Awards Or Sales

  

 

2

 

(a)

  

Stock Purchase Agreement

  

 

2

 

(b)

  

Duration of Offers and Nontransferability of Rights

  

 

2

 

(c)

  

Purchase Price

  

 

2

 

(d)

  

Withholding Taxes

  

 

2

 

(e)

  

Restrictions on Transfer of Shares

  

 

2

 

 

 

SECTION 6. Terms And Conditions Of Options

  

 

3

 

(a)

  

Stock Option Agreement

  

 

3

 

(b)

  

Number of Shares

  

 

3

 

(c)

  

Exercise Price

  

 

3

 

(d)

  

Exercisability

  

 

3

 

(e)

  

Basic Term

  

 

3

 

(f)

  

Termination of Service (Except by Death)

  

 

3

 

(g)

  

Leaves of Absence

  

 

4

 

(h)

  

Death of Optionee

  

 

4

 

(i)

  

Restrictions on Transfer of Shares

  

 

4

 

(j)

  

Transferability of Options

  

 

4

 

(k)

  

Withholding Taxes

  

 

5

 

(l)

  

No Rights as a Stockholder

  

 

5

 

(m)

  

Modification, Extension and Assumption of Options

  

 

5

 

 

 

SECTION 7. Payment For Shares

  

 

5

 

(a)

  

General Rule

  

 

5

 

(b)

  

Surrender of Stock

  

 

5

 

(c)

  

Services Rendered

  

 

5

 

(d)

  

Promissory Note

  

 

5

 

(e)

  

Exercise/Sale

  

 

6

 

(f)

  

Exercise/Pledge

  

 

6

 

(g)

  

Other Forms of Payment

  

 

6

 

 

i

 

 

 

 

 

 

 

 

 

 






 

--------------------------------------------------------------------------------

 

SECTION 8. Adjustment Of Shares

  

 

6

 

(a)

  

General

  

 

6

 

(b)

  

Mergers and Consolidations

  

 

6

 

(c)

  

Reservation of Rights

  

 

7

 

 

 

SECTION 9. Drag Along Rights

  

 

8

 

 

 

SECTION 10. Proxy

  

 

8

 

 

 

SECTION 11. Securities Law Requirements

  

 

8

 

 

 

SECTION 12. No Guarantee of Continued Service

  

 

9

 

 

 

SECTION 13. Duration and Amendments

  

 

9

 

(a)

  

Term of the Plan

  

 

9

 

(b)

  

Right to Amend or Terminate the Plan

  

 

9

 

(c)

  

Effect of Amendment or Termination

  

 

10

 

 

 

SECTION 14. Definitions

  

 

10

 

 

ii

 




 

--------------------------------------------------------------------------------

 

GOODRX, INC. 2011 STOCK PLAN

SECTION 1. ESTABLISHMENT AND PURPOSE.

The purpose of the Plan is to offer selected persons an opportunity to acquire a
proprietary interest in the success of the Company, or to increase such
interest, by purchasing Shares of the Company’s Stock. The Plan provides both
for the direct award or sale of Shares and for the grant of Options to purchase
Shares. Options granted under the Plan may include Nonstatutory Options as well
as ISOs intended to qualify under Section 422 of the Code.

Capitalized terms are defined in Section 14.

SECTION 2. ADMINISTRATION.

(a) Committees of the Board of Directors. The Plan may be administered by one or
more Committees. Each Committee shall consist of one or more members of the
Board of Directors who have been appointed by the Board of Directors. Each
Committee shall have such authority and be responsible for such functions as the
Board of Directors has assigned to it. If no Committee has been appointed, the
entire Board of Directors shall administer the Plan. Any reference to the Board
of Directors in the Plan shall be construed as a reference to the Committee (if
any) to whom the Board of Directors has assigned a particular function.

(b) Authority of the Board of Directors. Subject to the provisions of the Plan,
the Board of Directors shall have full authority and discretion to take any
actions it deems necessary or advisable for the administration of the Plan. All
decisions, interpretations and other actions of the Board of Directors shall be
final and binding on all Purchasers, all Optionees and all persons deriving
their rights from a Purchaser or Optionee.

SECTION 3. ELIGIBILITY.

(a) General Rule. Only Employees, Outside Directors and Consultants shall be
eligible for the grant of Nonstatutory Options or the direct award or sale of
Shares. Only Employees shall be eligible for the grant of ISOs.

(b) Ten-Percent Stockholders. A person who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, its
Parent or any of its Subsidiaries shall not be eligible for the grant of an ISO
unless (i) the Exercise Price is at least 110% of the Fair Market Value of a
Share on the date of grant and (ii) such ISO by its terms is not exercisable
after the expiration of five years from the date of grant. For purposes of this
Subsection (b), in determining stock ownership, the attribution rules of
Section 424(d) of the Code shall be applied.

 




 

--------------------------------------------------------------------------------

 

SECTION 4. STOCK SUBJECT TO PLAN.

(a) Basic Limitation. Not more than one million (1,000,000) Shares may be issued
under the Plan (subject to Subsection (b) below and Section 8(a)). All of these
Shares may be issued upon the exercise of ISOs. The number of Shares that are
subject to Options or other rights outstanding at any time under the Plan shall
not exceed the number of Shares that then remain available for issuance under
the Plan. The Company, during the term of the Plan, shall at all times reserve
and keep available sufficient Shares to satisfy the requirements of the Plan.
Shares offered under the Plan may be authorized but unissued Shares or treasury
Shares.

(b) Additional Shares. In the event that Shares previously issued under the Plan
are reacquired by the Company, such Shares shall be added to the number of
Shares then available for issuance under the Plan. In the event that an
outstanding Option or other right for any reason expires or is canceled, the
Shares allocable to the unexercised portion of such Option or other right shall
be added to the number of Shares then available for issuance under the Plan.

SECTION 5. TERMS AND CONDITIONS OF AWARDS OR SALES.

(a) Stock Purchase Agreement. Each award or sale of Shares under the Plan (other
than upon exercise of an Option) shall be evidenced by a Stock Purchase
Agreement between the Purchaser and the Company. Such award or sale shall be
subject to all applicable terms and conditions of the Plan and may be subject to
any other terms and conditions which are not inconsistent with the Plan and
which the Board of Directors deems appropriate for inclusion in a Stock Purchase
Agreement. The provisions of the various Stock Purchase Agreements entered into
under the Plan need not be identical.

(b) Duration of Offers and Nontransferability of Rights. Any right to acquire
Shares under the Plan (other than an Option) shall automatically expire if not
exercised by the Purchaser within 30 days after the grant of such right was
communicated to the Purchaser by the Company. Such right shall not be
transferable and shall be exercisable only by the Purchaser to whom such right
was granted.

(c) Purchase Price. The Board of Directors shall determine the Purchase Price of
Shares to be offered under the Plan at its sole discretion. The Purchase Price
shall be payable in a form described in Section 7.

(d) Withholding Taxes. As a condition to the purchase of Shares, the Purchaser
shall make such arrangements as the Board of Directors may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such purchase.

(e) Restrictions on Transfer of Shares. Any Shares awarded or sold under the
Plan shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the Board
of Directors may determine. Such restrictions shall be set forth in the
applicable Stock Purchase Agreement and shall apply in addition to any
restrictions that may apply to holders of Shares generally.

 

2

 




 

--------------------------------------------------------------------------------

 

SECTION 6. TERMS AND CONDITIONS OF OPTIONS.

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. The
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Board of Directors deems appropriate for inclusion in a
Stock Option Agreement. The provisions of the various Stock Option Agreements
entered into under the Plan need not be identical.

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 8. The Stock Option Agreement shall also
specify whether the Option is an ISO or a Nonstatutory Option.

(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of any Option shall not be less than 100% of the Fair
Market Value of a Share on the date of grant, and in the case of an ISO a higher
percentage may be required by Section 3(b). Subject to the preceding sentence,
the Exercise Price shall be determined by the Board of Directors at its sole
discretion. The Exercise Price shall be payable in a form described in
Section 7.

(d) Exercisability. Each Stock Option Agreement shall specify the date when all
or any installment of the Option is to become exercisable. No Option shall be
exercisable unless the Optionee (i) has delivered an executed copy of the Stock
Option Agreement to the Company or (ii) otherwise agrees to be bound by the
terms of the Stock Option Agreement. The Board of Directors shall determine the
exercisability provisions of the Stock Option Agreement at its sole discretion.
All of an Optionee’s Options shall become exercisable in full if
Section 8(b)(iv) applies.

(e) Basic Term. The Stock Option Agreement shall specify the term of the Option.
The term shall not exceed 10 years from the date of grant, and in the case of an
ISO a shorter term may be required by Section 3(b). Subject to the preceding
sentence, the Board of Directors at its sole discretion shall determine when an
Option is to expire.

(f) Termination of Service (Except by Death). If an Optionee’s Service
terminates for any reason other than the Optionee’s death, then the Optionee’s
Options shall expire on the earliest of the following occasions:

(i) The expiration date determined pursuant to Subsection (e) above;

(ii) The date three months after the termination of the Optionee’s Service for
any reason other than Disability, or such later date as the Board of Directors
may determine; or

(iii) The date six months after the termination of the Optionee’s Service by
reason of Disability, or such later date as the Board of Directors may
determine.

 

3

 




 

--------------------------------------------------------------------------------

 

The Optionee may exercise all or part of the Optionee’s Options at any time
before the expiration of such Options under the preceding sentence, but only to
the extent that such Options had become exercisable before the Optionee’s
Service terminated (or became exercisable as a result of the termination) and
the underlying Shares had vested before the Optionee’s Service terminated (or
vested as a result of the termination). The balance of such Options shall lapse
when the Optionee’s Service terminates. In the event that the Optionee dies
after the termination of the Optionee’s Service but before the expiration of the
Optionee’s Options, all or part of such Options may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired such Options directly from the Optionee by
beneficiary designation, bequest or inheritance, but only to the extent that
such Options had become exercisable before the Optionee’s Service terminated (or
became exercisable as a result of the termination) and the underlying Shares had
vested before the Optionee’s Service terminated (or vested as a result of the
termination).

(g) Leaves of Absence. For purposes of Subsection (f) above, Service shall be
deemed to continue while the Optionee is on a bona fide leave of absence, if
such leave was approved by the Company in writing and if continued crediting of
Service for this purpose is expressly required by the terms of such leave or by
applicable law (as determined by the Company).

(h) Death of Optionee. If an Optionee dies while the Optionee is in Service,
then the Optionee’s Options shall expire on the earlier of the following dates:

(i) The expiration date determined pursuant to Subsection (e) above; or

(ii) The date 12 months after the Optionee’s death, or such later date as the
Board of Directors may determine.

All or part of the Optionee’s Options may be exercised at any time before the
expiration of such Options under the preceding sentence by the executors or
administrators of the Optionee’s estate or by any person who has acquired such
Options directly from the Optionee by beneficiary designation, bequest or
inheritance, but only to the extent that such Options had become exercisable
before the Optionee’s death (or became exercisable as a result of the death) and
the underlying Shares had vested before the Optionee’s death (or vested as a
result of the Optionee’s death). The balance of such Options shall lapse when
the Optionee dies.

(i) Restrictions on Transfer of Shares. Any Shares issued upon exercise of an
Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the Board
of Directors may determine. Such restrictions shall be set forth in the
applicable Stock Option Agreement and shall apply in addition to any
restrictions that may apply to holders of Shares generally.

(j) Transferability of Options. An Option shall be transferable by the Optionee
only by (i) a beneficiary designation, (ii) a will or (iii) the laws of descent
and distribution, except as provided in the next sentence. If the applicable
Stock Option Agreement so provides, a Nonstatutory Option shall also be
transferable by gift or domestic relations order to a Family Member of the
Optionee. An ISO may be exercised during the lifetime of the Optionee only by
the Optionee or by the Optionee’s guardian or legal representative.

 

4

 




 

--------------------------------------------------------------------------------

 

(k) Withholding Taxes. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Board of Directors may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise. The Optionee shall also make
such arrangements as the Board of Directors may require for the satisfaction of
any federal, state, local or foreign withholding tax obligations that may arise
in connection with the disposition of Shares acquired by exercising an Option.

(l) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by the
Optionee’s Option until such person becomes entitled to receive such Shares by
filing a notice of exercise and paying the Exercise Price pursuant to the terms
of such Option.

(m) Modification, Extension and Assumption of Options. Within the limitations of
the Plan, the Board of Directors may modify, extend or assume outstanding
Options or may accept the cancellation of outstanding Options (whether granted
by the Company or another issuer) in return for the grant of new Options for the
same or a different number of Shares and at the same or a different Exercise
Price. The foregoing notwithstanding, no modification of an Option shall,
without the consent of the Optionee, impair the Optionee’s rights or increase
the Optionee’s obligations under such Option.

SECTION 7. PAYMENT FOR SHARES.

(a) General Rule. The entire Purchase Price or Exercise Price of Shares issued
under the Plan shall be payable in cash or cash equivalents at the time when
such Shares are purchased, except as otherwise provided in this Section 7.

(b) Surrender of Stock. At the discretion of the Board of Directors, all or any
part of the Exercise Price may be paid by surrendering, or attesting to the
ownership of, Shares that are already owned by the Optionee. Such Shares shall
be surrendered to the Company in good form for transfer and shall be valued at
their Fair Market Value on the date when the Option is exercised. The Optionee
shall not surrender, or attest to the ownership of, Shares in payment of the
Exercise Price if such action would cause the Company to recognize compensation
expense (or additional compensation expense) with respect to the Option for
financial reporting purposes.

(c) Services Rendered. At the discretion of the Board of Directors, Shares may
be awarded under the Plan in consideration of services rendered to the Company,
a Parent or a Subsidiary prior to the award.

(d) Promissory Note. At the discretion of the Board of Directors, all or a
portion of the Exercise Price or Purchase Price (as the case may be) of Shares
issued under the Plan may be paid with a full-recourse promissory note. The
Shares shall be pledged as security for payment of the principal amount of the
promissory note and interest thereon. The interest rate payable under the terms
of the promissory note shall not be less than the minimum rate (if

 

5

 




 

--------------------------------------------------------------------------------

 

any) required to avoid (i) the imputation of additional interest under the Code
and (ii) the recognition of compensation expense (or additional compensation
expense) with respect to the Option for financial reporting purposes. Subject to
the foregoing, the Board of Directors (at its sole discretion) shall specify the
term, interest rate, amortization requirements (if any) and other provisions of
such note.

(e) Exercise/Sale. To the extent that a Stock Option Agreement so provides, and
if Stock is publicly traded, payment may be made all or in part by the delivery
(on a form prescribed by the Company) of an irrevocable direction to a
securities broker approved by the Company to sell Shares and to deliver all or
part of the sales proceeds to the Company in payment of all or part of the
Exercise Price and any withholding taxes.

(f) Exercise/Pledge. To the extent that a Stock Option Agreement so provides,
and if Stock is publicly traded, payment may be made all or in part by the
delivery (on a form prescribed by the Company) of an irrevocable direction to
pledge Shares to a securities broker or lender approved by the Company, as
security for a loan, and to deliver all or part of the loan proceeds to the
Company in payment of all or part of the Exercise Price and any withholding
taxes.

(g) Other Forms of Payment. At the discretion of the Board of Directors, the
Purchase Price or Exercise Price of Shares issued under the Plan may be paid in
any other form permitted by the Delaware General Corporation Law, as amended.

SECTION 8. ADJUSTMENT OF SHARES.

(a) General. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a combination or consolidation of
the outstanding Stock into a lesser number of Shares, a reclassification, or any
other increase or decrease in the number of issued shares of Stock effected
without receipt of consideration by the Company, proportionate adjustments shall
automatically be made in each of (i) the number of Shares available for future
grants under Section 4, (ii) the number of Shares covered by each outstanding
Option and (iii) the Exercise Price under each outstanding Option. In the event
of a declaration of an extraordinary dividend payable in a form other than
Shares in an amount that has a material effect on the Fair Market Value of the
Stock, a recapitalization, a spin-off, or a similar occurrence, the Board of
Directors at its sole discretion may make appropriate adjustments in one or more
of (i) the number of Shares available for future grants under Section 4,
(ii) the number of Shares covered by each outstanding Option or (iii) the
Exercise Price under each outstanding Option; provided, however, that the Board
of Directors shall in any event make such adjustments as may be required by
Section 25102(o) of the California Corporations Code.

(b) Mergers and Consolidations. In the event that the Company is a party to a
merger or consolidation, all outstanding Options shall be subject to the
agreement of merger or consolidation. Such agreement may provide for one or more
of the following, without the consent of any of the Optionees:

(i) The continuation of any outstanding Options by the Company (if the Company
is the surviving corporation).

 

6

 




 

--------------------------------------------------------------------------------

 

(ii) The assumption of any outstanding Options by the surviving corporation or
its parent in a manner that complies with Section 424(a) of the Code (whether or
not such Options are ISOs).

(iii) The substitution by the surviving corporation or its parent of new options
for any outstanding Options in a manner that complies with Section 424(a) of the
Code (whether or not such Options are ISOs).

(iv) Full exercisability of any outstanding Options and full vesting of the
Shares subject to such Options, followed by the cancellation of such Options.
The full exercisability of such Options and full vesting of the Shares subject
to such Options may be contingent on the closing of such merger or
consolidation. The Optionees shall be able to exercise such Options during a
period of not less than five full business days preceding the closing date of
such merger or consolidation, unless (A) a shorter period is required to permit
a timely closing of such merger or consolidation and (B) such shorter period
still offers the Optionees a reasonable opportunity to exercise such Options.
Any exercise of such Options during such period may be contingent on the closing
of such merger or consolidation.

(v) The cancellation of any outstanding Options and a payment to the Optionees
equal to the excess of (A) the Fair Market Value of the Shares subject to such
Options (whether or not such Options are then exercisable or such Shares are
then vested) as of the closing date of such merger or consolidation over
(B) their Exercise Price. Such payment shall be made in the form of cash, cash
equivalents, or securities of the surviving corporation or its parent with a
Fair Market Value equal to the required amount. Subject to Section 409A of the
Code, such payment may be made in installments and may be deferred until the
date or dates when such Options would have become exercisable or such Shares
would have vested. Such payment may be subject to vesting based on the
Optionee’s continuing Service, provided that the vesting schedule shall not be
less favorable to the Optionee than the schedule under which such Options would
have become exercisable or such Shares would have vested. If the Exercise Price
of the Shares subject to such Options exceeds the Fair Market Value of such
Shares, then such Options may be cancelled without making a payment to the
Optionees. For purposes of this Paragraph (v), the Fair Market Value of any
security shall be determined without regard to any vesting conditions that may
apply to such security.

(c) Reservation of Rights. Except as provided in this Section 8, an Optionee or
Purchaser shall have no rights by reason of (i) any subdivision or consolidation
of shares of stock of any class, (ii) the payment of any dividend or (iii) any
other increase or decrease in the number of shares of stock of any class. Any
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall not affect, and no

 

7

 




 

--------------------------------------------------------------------------------

 

adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option. The grant of an Option pursuant
to the Plan shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, to merge or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

SECTION 9. DRAG ALONG RIGHTS.

The common stockholders holding at least a majority of the outstanding common
stock of the Company (the “Majority in Interest of the Stockholders”) shall have
the right, subject to applicable law, to require each holder of Shares purchased
under this Plan or issued upon exercise of Options (the “Drag Along Shares”) to
enter into a bona fide arm’s length transfer of all of the Drag Along Shares
owned by such holder to a proposed transferee, on the same terms and conditions
as applicable to the Majority in Interest of the Stockholders. To exercise this
right, the Majority in Interest of the Stockholders shall give the holders of
the Drag Along Shares written notice at least fifteen (15) days prior to the
proposed transfer (the “Notice”). The Notice shall set forth: (i) the name and
address of the proposed transferee; (ii) the proposed amount and form of
consideration to be paid for such shares and the terms and conditions of payment
offered by each proposed transferee; and (iii) confirmation that the proposed
transferee has been informed of the rights set forth in this Section 9 and has
agreed to purchase the Drag Along Shares in accordance with the terms hereof.
Each holder of Drag Along Shares shall thereafter be obligated to sell his or
her Drag Along Shares to the proposed transferee and shall enter into a purchase
agreement and any other relevant documents with the proposed transferee in form
and substance as approved by the Majority in Interest of the Stockholders.

SECTION 10. PROXY

Each holder of Drag Along Shares hereby revokes all previous proxies and other
rights granted to third persons with regard to the Drag Along Shares (other than
those arising hereunder) and any and all other securities issued in respect
thereof or in substitution thereof (collectively, the “Subject Shares”) and
hereby appoints the Majority in Interest of the Stockholders as such holder’s
proxyholder, with full power of substitution, as to all of the Subject Shares to
exercise all rights of any nature whatsoever in respect of the Subject Shares
and to execute any instrument in respect thereof, including without limitation
to attend and vote at any meeting of the stockholders of the Company and any
adjournment thereof, and to execute any and all written consents of stockholders
of the Company, with the same effect as if such holder had personally attended
the meetings or had personally voted the Subject Shares or had personally signed
such written consents. This proxy is coupled with an interest and is
irrevocable, and shall be binding upon all transferees receiving any Subject
Shares.

SECTION 11. SECURITIES LAW REQUIREMENTS.

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares comply with (or are exempt from) all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, state securities laws and regulations,
and the regulations of any stock exchange or other securities market on which
the Company’s securities may then be traded.

 

8

 




 

--------------------------------------------------------------------------------

 

SECTION 12. NO GUARANTEE OF CONTINUED SERVICE.

EACH OPTIONEE AND EACH PURCHASER OF COMMON STOCK UNDER THIS PLAN ACKNOWLEDGES
AND AGREES THAT THE VESTING OF ANY OPTION OR SHARES PURSUANT TO THE VESTING
SCHEDULE OF THE APPLICABLE STOCK OPTION AGREEMENT OR STOCK PURCHASE AGREEMENT
HEREUNDER IS CONTINGENT ON THEIR CONTINUED SERVICE AT THE WILL OF THE COMPANY OR
SUBSIDIARY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS GRANT OR
ACQUIRING SHARES HEREUNDER). EACH SUCH OPTIONEE AND EACH SUCH PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT THIS PLAN, THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND THE VESTING SCHEDULE SET FORTH IN THE APPLICABLE STOCK OPTION AGREEMENT OR
STOCK PURCHASE AGREEMENT DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED SERVICE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE IN ANY WAY WITH EACH SUCH OPTIONEE’S OR EACH SUCH PURCHASER’S
RIGHT OR THE COMPANY’S OR A SUBSIDIARY’S RIGHT TO TERMINATE SUCH OPTIONEE’S OR
SUCH PURCHASER’S SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT
NOTICE. DURATION AND AMENDMENTS.

SECTION 13. DURATION AND AMENDMENTS.

(a) Term of the Plan. The Plan, as set forth herein, shall become effective on
the date of its adoption by the Board of Directors, subject to the approval of
the Company’s stockholders. If the stockholders fail to approve the Plan within
12 months after its adoption by the Board of Directors, then any grants,
exercises or sales that have already occurred under the Plan shall be rescinded
and no additional grants, exercises or sales shall thereafter be made under the
Plan. The Plan shall terminate automatically 10 years after the later of (i) its
adoption by the Board of Directors or (ii) the most recent increase in the
number of Shares reserved under Section 4 that was approved by the Company’s
stockholders. The Plan may be terminated on any earlier date pursuant to
Subsection (b) below.

(b) Right to Amend or Terminate the Plan. The Board of Directors may amend,
suspend or terminate the Plan at any time and for any reason; provided, however,
that any amendment of the Plan shall be subject to the approval of the Company’s
stockholders if it (i) increases the number of Shares available for issuance
under the Plan (except as provided in Section 8) or (ii) materially changes the
class of persons who are eligible for the grant of ISOs. Stockholder approval
shall not be required for any other amendment of the Plan. If the stockholders
fail to approve an increase in the number of Shares reserved under Section 4
within 12 months after its adoption by the Board of Directors, then any grants,
exercises or sales that have already occurred in reliance on such increase shall
be rescinded and no additional grants, exercises or sales shall thereafter be
made in reliance on such increase.

 

9

 




 

--------------------------------------------------------------------------------

 

(c) Effect of Amendment or Termination. No Shares shall be issued or sold under
the Plan after the termination thereof, except upon exercise of an Option
granted prior to such termination. The termination of the Plan, or any amendment
thereof, shall not affect any Share previously issued or any Option previously
granted under the Plan.

SECTION 14. DEFINITIONS.

(a) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Committee” shall mean a committee of the Board of Directors, as described
in Section 2(a).

(d) “Company” shall mean GoodRx, Inc., a Delaware corporation.

(e) “Consultant” shall mean a person who performs bona fide services for the
Company, a Parent or a Subsidiary as a consultant or advisor, excluding
Employees and Outside Directors.

(f) “Disability” shall mean that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment.

(g) “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent or a Subsidiary.

(h) “Exercise Price” shall mean the amount for which one Share may be purchased
upon exercise of an Option, as specified by the Board of Directors in the
applicable Stock Option Agreement.

(i) “Fair Market Value” shall mean the fair market value of a Share, as
determined by the Board of Directors in accordance with applicable law. Such
determination shall be conclusive and binding on all persons.

(j) “Family Member” shall mean (i) any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, (ii) any person sharing the
Optionee’s household (other than a tenant or employee), (iii) a trust in which
persons described in Clause (i) or (ii) have more than 50% of the beneficial
interest, (iv) a foundation in which persons described in Clause (i) or (ii) or
the Optionee control the management of assets and (v) any other entity in which
persons described in Clause (i) or (ii) or the Optionee own more than 50% of the
voting interests.

(k) “ISO” shall mean an employee incentive stock option described in
Section 422(b) of the Code.

 

10




 

--------------------------------------------------------------------------------

 

(l) “Nonstatutory Option” shall mean a stock option not described in
Sections 422(b) or 423(b) of the Code.

(m) “Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

(n) “Optionee” shall mean a person who holds an Option.

(o) “Outside Director” shall mean a member of the Board of Directors who is not
an Employee.

(p) “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

(q) “Plan” shall mean this GoodRx, Inc. 2011 Stock Plan.

(r) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Board of Directors.

(s) “Purchaser” shall mean a person to whom the Board of Directors has offered
the right to acquire Shares under the Plan (other than upon exercise of an
Option).

(t) “Service” shall mean service as an Employee, Outside Director or Consultant.

(u) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 8 (if applicable).

(v) “Stock” shall mean the Common Stock of the Company, with a par value of
$0.0001 per Share.

(w) “Stock Option Agreement” shall mean the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to the
Optionee’s Option.

(x) “Stock Purchase Agreement” shall mean the agreement between the Company and
a Purchaser who acquires Shares under the Plan that contains the terms,
conditions and restrictions pertaining to the acquisition of such Shares.

(y) “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

11




 

--------------------------------------------------------------------------------

 

 

AMENDMENT OF

GOODRX, INC. 2011 STOCK PLAN

Pursuant to the Unanimous Written Consent of the Board of Directors of GoodRx,
Inc. (the “Company”) dated as of June 12, 2015, the GoodRx, Inc. 2011 Stock Plan
(the “Plan”) is hereby amended as follows:

 

 

1.

Section 8(b) is hereby amended and restated in its entirety by the following:

“Company Sale. All outstanding Options shall be subject to (i) an agreement of
merger or consolidation if the Company is a party to such agreement or (ii) a
stock purchase agreement entered into by a Majority in Interest of the
Stockholders (defined in Section 9) pursuant to which more than fifty percent
(50%) of the voting securities of the Company are being sold (a “Stock Sale” and
collectively with a merger or consolidation described in clause (i) a “Company
Sale”) to one or more third parties (each a “Stock Purchaser”). Such agreement
may provide for one or more of the following, without the consent of any of the
Optionees: The continuation of any outstanding Options by the Company (if, in
the case of a merger or consolidation, the Company is the surviving
corporation).

 

(ii)

In the case of a merger or consolidation, the assumption of any outstanding
Options by the surviving corporation or its parent in a manner that complies
with Section 424(a) of the Code (whether or not such Options are ISOs).

 

(iii)

In the case of a merger or consolidation, the substitution by the surviving
corporation or its parent of new options for any outstanding Options in a manner
that complies with Section 424(a) of the Code (whether or not such Options are
ISOs).

 

(iv)

In the case of a Stock Sale, the substitution by Purchaser, or its parent, of
new options for any outstanding Options in a manner that complies with
Section 424(a) of the Code (whether or not such Options are ISOs).

 

(v)

Full exercisability of any outstanding Options and full vesting of the Shares
subject to such Options, followed by the cancellation of such Options. The full
exercisability of such Options and full vesting of the Shares subject to such
Options may be contingent on the closing of such Company Sale. The Optionees
shall be able to exercise such Options during a period of not less than five
full business days preceding the closing date of such Company Sale, unless (A) a
shorter period is required to permit a timely closing of such Company Sale and
(B) such shorter period still offers the Optionees a reasonable opportunity to
exercise such Options. Any exercise of such Options during such period may be
contingent on the closing of such Company Sale.

 

(vi)

The cancellation of any outstanding Options and a payment to the Optionees equal
to the excess of (A) the Fair Market Value of the Shares subject to such Options
(whether or not such Options are then exercisable or such Shares are then
vested) as of the closing date of such Company Sale over (B) their Exercise
Price. Such payment shall be made in the form of cash, cash equivalents, or
securities of the surviving corporation or its parent in the case of a merger or
consolidation, or of a Purchaser or its parent in the case of a Stock

 




 

--------------------------------------------------------------------------------

 

 

Sale with a Fair Market Value equal to the required amount. Subject to
Section 409A of the Code, such payment may be made in installments and may be
deferred until the date or dates when such Options would have become exercisable
or such Shares would have vested. Such payment may be subject to vesting based
on the Optionee’s continuing Service, provided that the vesting schedule shall
not be less favorable to the Optionee than the schedule under which such Options
would have become exercisable or such Shares would have vested. If the Exercise
Price of the Shares subject to such Options exceeds the Fair Market Value of
such Shares, then such Options may be cancelled without making a payment to the
Optionees. For purposes of this Paragraph (vi), the Fair Market Value of any
security shall be determined without regard to any vesting conditions that may
apply to such security.”

The undersigned Secretary of the Company hereby certifies that the foregoing is
a true and correct amendment of the Plan.

WITNESS the signature of the undersigned as of June 12, 2015.

 

 

/s/ Trevor Bezdek

Trevor Bezdek, Secretary

 




 

--------------------------------------------------------------------------------

 

 

Exhibit 2

Spousal Consent

The undersigned spouse hereby acknowledges that I have read the following plans,
arrangements and agreements to which my spouse is a party or subject:

GoodRx Holdings, Inc. [________] Agreement, dated ___________

GoodRx Holdings, Inc. Fifth Amended and Restated 2015 Equity Incentive Plan (the
“Plan”)

and that I understand their contents. I am aware that such plans, arrangements
and agreements (i) provide for the repurchase, under certain circumstances, of
any and all shares of capital stock of GoodRx Holdings, Inc., a Delaware
corporation (the “Company”), that are ever acquired by my spouse pursuant to the
Plan and (ii) impose certain obligations upon my spouse and restrictions on
transfer of my spouse’s shares of capital stock of the Company under certain
circumstances. I agree that my spouse’s interest in the capital stock of the
Company is subject to the documents referred to above and the other agreements
referred to therein and any interest I may have in the Company or in such
capital stock shall be irrevocably bound by these agreements and the other
agreements referred to therein, and further agree that any community property
interest of mine (if any) shall be similarly bound by these agreements.

For the benefit of the Company (which is relying hereon), the undersigned spouse
irrevocably constitutes and appoints, on behalf of himself or herself and his or
her heirs, legatees and assigns, ______________, who is the spouse of the
undersigned (the “Participant”), as the undersigned’s true and lawful attorney
and proxy in his or her name, place and stead to sign, make, execute,
acknowledge, deliver, file and record all documents which may be required, and
to manage, vote, act and make all decisions with respect to (whether necessary,
incidental, convenient or otherwise), any and all shares or capital stock or
options to acquire capital stock of the Company in which the undersigned now has
or hereafter acquires any interest and in any and all shares of the Company now
or hereafter held of record by the Participant (including but not limited to the
right, without further signature, consent or knowledge of the undersigned
spouse, to exercise or not to exercise any and all options under any appropriate
agreements and to exercise amendments and modifications of and to terminate the
foregoing agreements and to dispose of any and all shares of capital stock or
options to acquire capital stock of the Company), with all powers the
undersigned spouse would possess if personally present, it being expressly
understood and intended by the undersigned that the foregoing power of attorney
and proxy is coupled with an interest; and this power of attorney is a durable
power of attorney and will not be affected by disability, incapacity or death of
the Participant, or dissolution of marriage and this proxy will not terminate
without consent of the Participant and the Company.

 

 

 

 

Plan Participant:

  

Spouse of Plan Participant:

Signature

  

Signature

Printed Name

  

Printed Name

 




 

--------------------------------------------------------------------------------

 

 

VESTED ONLY

GOODRX HOLDINGS, INC.

2015 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

[NAME]

Address: _____________________

                _____________________

You have been granted an option to purchase Common Stock of GoodRx Holdings,
Inc., a Delaware corporation (the “Company”), as follows:

 

 

 

 

 

 

 

 

Date of Grant:

  

See eshares

 

 

 

 

 

Exercise Price Per Share:

  

See eshares

 

 

 

 

 

Total Number of Shares of Common Stock (the “Shares”):

  

See eshares

 

 

 

 

 

Type of Option:

  

Nonstatutory Stock Option

 

 

 

 

 

Expiration Date:

  

See eshares. This Option expires earlier if Optionee’s service terminates
earlier, as provided in the Option Agreement.

 

 

 

 

 

Vesting Commencement Date:

  

See eshares

 

 

 

 

 

Exercisability:

  

Only vested Shares may be exercised.

 

 

 

 

 

Vesting/Exercise Schedule:

  

See eshares. Acceleration – yes, see eshares.

 

 

 

 

 

Termination Period:

  

The Option may be exercised for one (1) month after termination of employment or
consulting relationship except as set out in Section 3 of the Option Agreement
(but in no event after the Expiration Date). Optionee is solely responsible for
keeping track of these exercise periods following termination for any reason of
his or her relationship with the Company. The Company will not provide further
notice of such periods.

 




 

--------------------------------------------------------------------------------

 

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the GoodRx Holdings, Inc. 2015 Equity Incentive Plan and
Option Agreement, both of which are attached to and made a part of this
document.

In addition, you agree and acknowledge that your rights to any Shares underlying
this Option will be earned only as you provide services to the Company over
time, that the grant of this Option is not as consideration for services you
rendered to the Company prior to your date of hire, and that nothing in this
Notice or the attached documents confers upon you any right to continue your
employment or consulting relationship with the Company for any period of time,
nor does it interfere in any way with your right or the Company’s right to
terminate that relationship at any time, for any reason, with or without cause.

Also, to the extent applicable, the Exercise Price Per Share has been set in
good faith compliance with the applicable guidance issued by the IRS under
Section 409A of the Code. However, there is no guarantee that the IRS will agree
with the valuation, and by signing below, you agree and acknowledge that the
Company, its Board, officers, employees and agents shall not be held liable for
any applicable costs, taxes, or penalties associated with this Option if, in
fact, the IRS or any other person (including, without limitation, a successor
corporation or an acquirer in a Sale of the Company) were to determine that this
Option constitutes deferred compensation under Section 409A of the Code. You
should consult with your own tax advisor concerning the tax consequences of such
a determination by the IRS.

 

 

 

 

THE COMPANY:

  

 

 

 

GOODRX HOLDINGS, INC.

  

 

 

 

By:

  

 

 

 

 

  

(Signature)

 

 

Name:

  

 

 

 

Title:

  

 

 

 

 

OPTIONEE:

 

[NAME]

 

(Signature)

 

Address:

 

2




 

--------------------------------------------------------------------------------

 

 

OPTION AGREEMENT

GOODRX HOLDINGS, INC.

2015 EQUITY INCENTIVE PLAN

This Option Agreement (this “Agreement”) is made and entered into as of the date
of grant (the “Date of Grant”) set forth on the Notice of Stock Option Grant
(the “Grant Notice”) by and between GoodRx Holdings, Inc., a Delaware
corporation (together with any successor thereto, the “Company”), and the
optionee named on the Grant Notice (the “Optionee”). Capitalized terms not
defined in this Agreement shall have the meaning ascribed to them in the GoodRx
Holdings, Inc. 2015 Equity Incentive Plan, as amended from time to time (the
“Plan”), or in the Grant Notice, as applicable.

1. GRANT OF OPTION. The Company hereby grants to Optionee an option (this
“Option”) to purchase up to the total number of shares of Common Stock of the
Company (the “Common Stock”) set forth in the Grant Notice as the Shares (the
“Shares”) at the Exercise Price Per Share set forth in the Grant Notice (the
“Exercise Price”), subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan.

2. EXERCISE PERIOD.

2.1. Exercise Period of Option. Subject to the conditions set forth in this
Agreement, this Option shall be exercisable during its term in accordance with
the Vesting/Exercise Schedule set forth in the Grant Notice. Notwithstanding any
provision in the Plan or this Agreement to the contrary, on or after Optionee’s
Termination Date, this Option may not be exercised with respect to any Shares
that are Unvested Shares on Optionee’s Termination Date.

2.2. Vesting of Option Shares. Shares with respect to which this Option is
vested and exercisable at a given time pursuant to the Vesting Schedule set
forth in the Grant Notice are referred to herein as “Vested Shares.” Shares with
respect to which this Option is not vested or exercisable at a given time
pursuant to the Vesting Schedule set forth in the Grant Notice are referred to
herein as “Unvested Shares.”

2.3. Expiration. The Option shall expire on the Expiration Date set forth in the
Grant Notice or earlier as provided in Section 3 below.

3. TERMINATION.

3.1. Termination for Any Reason Except Death, Disability or Cause. Except as
provided in subsection 3.2 in a case in which Optionee dies within three
(3) months after Optionee’s service as an executive, director, consultant, other
service provider or key employee of the Company (“Service”) is terminated other
than for Cause, if Optionee’s Service is terminated for any reason (other than
Optionee’s death or Disability or for Cause), then (a) on and after Optionee’s
Termination Date, this Option shall expire immediately with respect to any
Shares that are Unvested Shares and may not be exercised with respect to any
Shares that are Unvested Shares on Optionee’s Termination Date and (b) this
Option to the extent (and only to the extent) that it is exercisable with
respect to Vested Shares on Optionee’s Termination Date, may be exercised by
Optionee no later than one (1) month after Optionee’s Termination Date (but in
no event may this Option be exercised after the Expiration Date).

 

3




 

--------------------------------------------------------------------------------

 

 

3.2. Termination Because of Death or Disability. If Optionee’s Service is
terminated because of Optionee’s death or Disability (or if Optionee dies within
three (3) months of the date Optionee’s Service terminates for any reason other
than for Cause), then (a) on and after Optionee’s Termination Date, this Option
shall expire immediately with respect to any Shares that are Unvested Shares and
may not be exercised with respect to any Shares that are Unvested Shares on
Optionee’s Termination Date and (b) this Option, to the extent (and only to the
extent) that it is exercisable with respect to Vested Shares on Optionee’s
Termination Date, may be exercised by Optionee (or Optionee’s legal
representative) no later than six (6) months after Optionee’s Termination Date,
but in no event later than the Expiration Date.

3.3. Termination for Cause. If Optionee’s Service terminates for Cause, then
Optionee may exercise this Option, but only with respect to any Shares that are
Vested Shares on Optionee’s Termination Date, and this Option shall expire on
Optionee’s Termination Date, or at such later time and on such conditions as may
be affirmatively determined by the Board. On and after Optionee’s Termination
Date, this Option shall expire immediately with respect to any Shares that are
Unvested Shares and may not be exercised with respect to any Shares that are
Unvested Shares on Optionee’s Termination Date.

3.4. No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Optionee any right to continue in the employ of, or other relationship with,
the Company, or limit in any way the right of the Company to terminate
Optionee’s employment or other relationship at any time, with or without Cause.

4. MANNER OF EXERCISE.

4.1. Stock Option Exercise Notice and Agreement. To exercise this Option,
Optionee (or in the case of exercise after Optionee’s death or incapacity,
Optionee’s executor, administrator, heir or legatee, as the case may be) must
deliver to the Company an executed Stock Option Exercise Notice and Agreement in
the form attached hereto as Annex A,or in such other form as may be approved by
the Board from time to time (the “Exercise Agreement”) and payment for the
shares being purchased in accordance with this Agreement. The Exercise Agreement
shall set forth, among other things, (i) Optionee’s election to exercise this
Option, (ii) the number of Vested Shares being purchased, (iii) any
representations, warranties and agreements regarding Optionee’s investment
intent and access to information as may be required by the Company to comply
with applicable securities laws in connection with any exercise of this Option,
(iv) any other agreements required by the Company, and (v) Optionee’s obligation
to execute and deliver certain Stock Powers and Assignments Separate from Stock
Certificate to the Company. If someone other than Optionee exercises this
Option, then such person must submit documentation reasonably acceptable to the
Company verifying that such person has the legal right to exercise this Option
and such person shall be subject to all of the restrictions contained herein as
if such person were Optionee.

4.2. Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise.

 

4




 

--------------------------------------------------------------------------------

 

 

4.3. Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the shares being purchased in cash (by check or wire
transfer), or where permitted by law:

(a) by surrender of shares of the Company held for at least six months by the
Optionee that are free and clear of all security interests, pledges, liens,
claims or encumbrances and: (i) for which the Company has received “full payment
of the purchase price” within the meaning of SEC Rule 144 (and, if such shares
were purchased from the Company by use of a promissory note, such note has been
fully paid with respect to such shares) or (ii) that were obtained by Optionee
in the public market;

(b) provided that a public market for the Common Stock exists, subject to
compliance with applicable law, by exercising as set forth below, through a
“same day sale” commitment from Optionee and a broker-dealer whereby Optionee
irrevocably elects to exercise this Option and to sell a portion of the Shares
so purchased sufficient to pay the total Exercise Price, and whereby the
broker-dealer irrevocably commits upon receipt of such Shares to forward the
total Exercise Price directly to the Company; or

(c) by any combination of the foregoing or any other method of payment approved
by the Board that constitutes legal consideration for the issuance of Shares.

4.4. Tax Withholding. Prior to the issuance of the Shares upon exercise of the
Option, Optionee must pay or provide for any applicable federal, state and local
withholding obligations of the Company. If the Board permits, Optionee may
provide for payment of withholding taxes upon exercise of the Option by
requesting that the Company retain the minimum number of Shares with a Fair
Market Value equal to the minimum amount of taxes required to be withheld; or to
arrange a mandatory “sell to cover” on Participant’s behalf (without further
authorization); but in no event will the Company withhold Shares or “sell to
cover” if such withholding would result in adverse accounting consequences to
the Company. In case of stock withholding or a sell to cover, the Company shall
issue the net number of Shares to the Optionee by deducting the Shares retained
from the Shares issuable upon exercise.

4.5. Issuance of Shares. Provided that the Exercise Agreement and payment are in
form and substance satisfactory to counsel for the Company, the Company shall
issue the Shares issuable upon a valid exercise of this Option registered in the
name of Optionee, Optionee’s authorized assignee, or Optionee’s legal
representative, and shall deliver certificates representing the Shares with the
appropriate legends affixed thereto.

5. COMPLIANCE WITH LAWS AND REGULATIONS. The Plan and this Agreement are
intended to comply with Section 25102(o) of the California Corporations Code
(“Section 25102(o)”) and Rule 701 et seq. promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended (“Rule 701”).
Any provision of this Agreement that is inconsistent with Section 25102(o) or
Rule 701 shall, without further act or amendment by the Company or the Board, be
reformed to comply with the requirements of Section 25102(o) and/or Rule 701.
The exercise of this Option and the issuance and transfer of Shares shall be
subject to compliance by the Company and Optionee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Common Stock may be listed at
the time of such issuance or transfer. Optionee understands that the Company is
under no obligation to register or qualify the Shares with the Securities and
Exchange Commission (“SEC”), any state securities commission or any stock
exchange to effect such compliance.

 

5




 

--------------------------------------------------------------------------------

 

 

6. NONTRANSFERABILITY OF OPTION. This Option may not be transferred in any
manner other than by will or by the laws of descent and distribution, and may be
exercised during the lifetime of Optionee only by Optionee or in the event of
Optionee’s incapacity, by Optionee’s legal representative. The terms of this
Option shall be binding upon the executors, administrators, successors and
assigns of Optionee.

7. RESTRICTIONS ON TRANSFER OF SHARES.

7.1. General. Optionee agrees that Optionee shall not transfer, assign, grant a
lien or security interest in, pledge, hypothecate, encumber or otherwise dispose
of (including, without limitation, a transfer by gift or operation of
law)(collectively “Transfer”) any of the Shares (or any interest therein) unless
and until:

(a) Optionee shall have notified the Company of the proposed Transfer and
provided a written summary of the terms and conditions of the proposed
disposition;

(b) Optionee shall have complied with all requirements of this Agreement, the
Company’s Bylaws and Certificate of Incorporation, the Stockholders Agreement
and other agreements applicable to the Transfer of the Shares;

(c) Optionee shall have provided the Company with written assurances, in form
and substance satisfactory to counsel for the Company, which may include without
limitation an opinion of counsel, that (i) the proposed disposition does not
require registration of the Shares under the Securities Act of 1933, as amended
(the “Securities Act”) or under any applicable state securities laws and
(ii) all appropriate actions necessary for compliance with the registration
requirements of the Securities Act or of any exemption from registration
available under the Securities Act (including Rule 144) or applicable state
securities laws have been taken; and

(d) Optionee shall have provided the Company with written assurances, in form
and substance satisfactory to the Company, which may include without limitation
an opinion of counsel, that the proposed disposition will not result in the
contravention of any transfer restrictions applicable to the Shares pursuant to
the provisions of the regulations promulgated under Section 25102(o), Rule 701
or under any other applicable securities laws or adversely affect the Company’s
ability to rely on the exemption(s) from registration under the Securities Act
or under any other applicable securities laws for the grant of the Option, the
issuance of Shares thereunder or any other issuance of securities under the
Plan.

7.2. Restriction on Transfer. Optionee shall not Transfer any of the Shares (or
any interest therein) which are subject to the Company’s Repurchase Option or
the Stockholders Agreement, except as permitted by this Agreement and the
Stockholders Agreement.

7.3. Transferee Obligations. Each person (other than the Company) to whom the
Shares (or any interest therein) are Transferred by means of one of the
permitted transfers specified in this Agreement or the Stockholders Agreement
must, as a condition precedent to the validity of such transfer, acknowledge in
writing satisfactory to the Company that such person is bound by the provisions
of this Agreement and that the transferred Shares are subject to (i) each the
Company’s Repurchase Option and the Stockholders Agreement and (ii) the market
stand-off provisions of Section 8 below, to the same extent such Shares would be
so subject if retained by Optionee.

 

6




 

--------------------------------------------------------------------------------

 

 

8. MARKET STANDOFF AGREEMENT. In connection with the initial public offering of
the Company’s securities and upon request of the Company or the underwriters
managing such offering of the Company’s securities, Optionee shall not directly
or indirectly sell, make any short sale of, loan, hypothecate, pledge, offer,
grant or sell any option or other contract for the purchase of, purchase any
option or other contract for the sale of, or otherwise dispose of or Transfer,
or agree to engage in any of the foregoing transactions with respect to, any
securities of the Company however or whenever acquired (other than those
included in the registration) without the prior written consent of the Company
or such underwriters, as the case may be, for such period of time (not to exceed
180 days) from the effective date of such registration as may be requested by
the Company or such managing underwriters and to execute an agreement reflecting
the foregoing as may be requested by the underwriters. In addition, upon request
of the Company or the underwriters managing a public offering of the Company’s
securities (other than the initial public offering), Optionee hereby agrees to
be bound by similar restrictions, and to sign a similar agreement as may be
requested by the underwriters, in connection with no more than one additional
registration statement filed within 12 months after the closing date of the
initial public offering, provided that the duration of the lock-up period with
respect to such additional registration shall not exceed 90 days from the
effective date of such additional registration statement. Notwithstanding the
foregoing, if during the last 17 days of the restricted period, the Company
issues an earnings release or material news or a material event relating to the
Company occurs, or prior to the expiration of the restricted period the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the restricted period, then, upon the request of
the managing underwriter, to the extent required by any FINRA rules, the
restrictions imposed by this subsection shall continue to apply until the end of
the third trading day following the expiration of the 15-day period beginning on
the issuance of the earnings release or the occurrence of the material news or
material event. In no event will the restricted period extend beyond 216 days
after the effective date of the registration statement. In order to enforce the
foregoing covenants, the Company shall have the right to place restrictive
legends on the certificates representing the Shares subject to this Section and
to impose stop transfer instructions with respect to the Shares until the end of
such period.

9. STOCKHOLDERS AGREEMENT

Concurrent with Optionee’s exercise of all or any portion of the Option,
Optionee and, if married, his or her spouse, shall execute and deliver to the
Company a counterpart to the Stockholders Agreement, as amended, binding the
Optionee and his or her spouse to the terms contained therein. If Optionee
becomes legally married (whether in the first instance or to a different spouse)
subsequent to the exercise of all or any portion of the Option, but prior to the
Termination Date, Optionee shall cause Optionee’s spouse to execute and deliver
to the Company a counterpart to the Stockholders Agreement, as amended. In the
event of a conflict between such Stockholders Agreement, the Plan and this
Agreement, the Stockholders Agreement shall prevail.

10. REPURCHASE OPTION.

10.1. Repurchase Option. If Optionee is no longer employed (or in the case of an
Optionee who was not an employee, the date on which such Optionee is no longer
acting as a director or officer of, or consultant or advisor to, the Company or
any of its subsidiaries) by the Company or its subsidiaries for any reason, the
Shares (whether held by such Optionee or one or more transferees of such

 

7




 

--------------------------------------------------------------------------------

 

 

Optionee, other than the Company or any Investor (as defined in the Stockholders
Agreement)) will be subject to repurchase by the Company and the Investors (each
of the aforementioned solely at their option and the latter on a pro rata basis
in accordance with their respective percentage of ownership of the Company’s
Common Stock on a fully diluted and as-converted basis) pursuant to the terms
and conditions set forth in this Section 10 (the “Repurchase Option”).

10.2. Repurchase Price. Following the Termination Date of any Optionee, the
Company and the Investors may elect to repurchase all or any portion of the
Shares held by such Optionee at a price per share equal to (i) in the event of
such Optionee’s termination for Cause, at the lower of Original Cost or Fair
Market Value (as of the Termination Date) and (ii) otherwise (including, but not
limited to, a resignation other than for Good Reason and termination without
Cause), at Fair Market Value (as of the Termination Date).

10.3. Repurchase Procedures. The Company may elect to exercise the Repurchase
Option to purchase any amount of the Shares subject to the Repurchase Option by
delivering written notice (the “Company Repurchase Notice”) to the holder or
holders of the Shares and the Investors no later than the later of (A) 90 days
after the Termination Date and (B) 90 days after the acquisition of the Shares
subject to repurchase. To the extent that any portion of the Shares are not
being repurchased by the Company, the Investors may elect to exercise the
Repurchase Option to purchase up to their respective pro rata share of the
remaining Shares by delivering written notice (an “Investor Repurchase Notice”
and together with the Company Repurchase Notice, a “Repurchase Notice”) to the
holder or holders of the applicable Shares within 10 business days of the
expiration of the latest period during which the Company was entitled to deliver
the Company Repurchase Notice. Each Repurchase Notice will set forth the number
of Shares to be acquired from such holder(s), the aggregate consideration to be
paid for such Shares and the time and place for the closing of the transaction.
If any Shares are held by any transferees of Optionee, the Investors and the
Company, as the case may be, will purchase the Shares elected to be purchased
from such holder(s) of Shares, pro rata according to the number of Shares held
by such holder(s) at the time of delivery of such Repurchase Notice (determined
as nearly as practicable to the nearest share). If Shares of different classes
are to be purchased pursuant to the Repurchase Option and Shares are held by any
transferees of Optionee, the number of Shares of each class of Shares to be
purchased will be allocated among such holders, pro rata according to the total
number of Shares to be purchased from such Persons.

10.4. Closing. The closing of the transactions contemplated by this Section 10
will take place on the date designated in the applicable Repurchase Notice,
which date will not be more than 90 days after the delivery of such notice. Each
Investor will pay for the Shares to be purchased by it by delivery of a check
payable to the holder of such Shares. The Company will pay for the Shares to be
purchased by it by first offsetting amounts outstanding under any bona fide
debts owing by such Optionee to the Company or any of its subsidiaries, now
existing or hereinafter arising (irrespective as to whether such amounts are
owing by the holder of such Shares), and will pay the remainder of the purchase
price by, at its option, delivery of (A) a check payable to the holder of such
Shares, (B) if payment in accordance with clause (A) would result in a breach or
default under the Company’s debt financing agreements, if any, a subordinated
promissory note with a maturity date that does not exceed three years from the
closing of the transactions contemplated by this Section 10, payable in equal
monthly installments of principal and interest during the term of the note and
bearing interest at a rate per annum equal to the greater of five percent (5%)
and the then applicable short term federal rate, or (C) a combination of both
(A) and (B), in the aggregate amount of the purchase price for such Shares. Any
notes issued by the Company pursuant to this Section 10 shall be subject to any
restrictive covenants to

 

8




 

--------------------------------------------------------------------------------

 

 

which the Company or its subsidiaries are subject at the time of such purchase.
Notwithstanding anything to the contrary contained herein, all repurchases of
Shares by the Company will be subject to applicable restrictions contained in
the corporation law of the Company’s jurisdiction of incorporation and in the
Company’s and its subsidiaries’ debt and equity financing agreements. If any
such restrictions prohibit the repurchase of Shares hereunder which the Company
is otherwise entitled to make, the Company may make such repurchases as soon as
it is permitted to do so under such restrictions. The Investors and/or the
Company, as the case may be, will receive customary representations and
warranties from each seller regarding the sale of the Shares, including, but not
limited to, representations that such seller has good and marketable title to
the Shares to be transferred free and clear of all liens, claims and other
encumbrances.

10.5. This Section 10 shall terminate automatically and shall be of no further
force and effect upon the earlier to occur of a consummation of a Public
Offering or a Sale of the Company.

11. RIGHTS AS A STOCKHOLDER. Optionee shall not have any of the rights of a
stockholder with respect to any Shares unless and until such Shares are issued
to Optionee. Subject to the terms and conditions of this Agreement, Optionee
will have all of the rights of a stockholder of the Company with respect to the
Shares from and after the date that Shares are issued to Optionee pursuant to,
and in accordance with, the terms of the Exercise Agreement until such time as
Optionee disposes of the Shares or the Company and/or its assignee(s)
exercise(s) the Repurchase Option or rights under the Stockholders Agreement.
Upon an exercise of the rights under the Stockholders Agreement or Repurchase
Option, Optionee will have no further rights as a holder of the Shares so
purchased upon such exercise, other than the right to receive payment for the
Shares so purchased in accordance with the provisions of this Agreement and the
Stockholders Agreement, and Optionee will promptly surrender the stock
certificate(s) evidencing the Shares so purchased to the Company for transfer or
cancellation.

12. ESCROW. As security for Optionee’s faithful performance of this Agreement,
Optionee agrees, immediately upon receipt of the stock certificate(s) evidencing
the Shares, to deliver such certificate(s), together with two (2) copies of a
blank Stock Power and Assignment Separate from Stock Certificate in the form
attached to the Exercise Agreement (the “Stock Powers”), both executed by
Optionee (and Optionee’s spouse, if any) (with the transferee, certificate
number, date and number of Shares left blank), to the Secretary of the Company
or other designee of the Company (the “Escrow Holder”), who is hereby appointed
to hold such certificate(s) and Stock Powers in escrow and to take all such
actions and to effectuate all such transfers and/or releases of such Shares as
are in accordance with the terms of this Agreement. Optionee and the Company
agree that Escrow Holder will not be liable to any party to this Agreement (or
to any other party) for any actions or omissions unless Escrow Holder is grossly
negligent or intentionally fraudulent in carrying out the duties of Escrow
Holder under this Agreement. Escrow Holder may rely upon any letter, notice or
other document executed with any signature purported to be genuine and may rely
on the advice of counsel and obey any order of any court with respect to the
transactions contemplated by this Agreement and will not be liable for any act
or omission taken by Escrow Holder in good faith reliance on such documents, the
advice of counsel or a court order. The Shares will be released from escrow upon
termination of both of the Stockholders Agreement and Repurchase Option.

 

9




 

--------------------------------------------------------------------------------

 

 

13. RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.

13.1. Legends. Optionee understands and agrees that the Company will place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Shares, together with any other legends that may be required by
state or U.S. Federal securities laws, the Company’s Certificate of
Incorporation or Bylaws, the Stockholders Agreement any other agreement between
Optionee and the Company, or any agreement between Optionee and any third party
(and any other legend(s) that the Company may become obligated to place on the
stock certificate(s) evidencing the Shares under the terms of any agreement to
which the Company is or may become bound or obligated):

(a) THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.

(b) THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
A STOCKHOLDERS AGREEMENT DATED AS OF OCTOBER 7, 2015, AMONG THE ISSUER OF SUCH
SECURITIES (THE “COMPANY”) AND CERTAIN OF THE COMPANY’S STOCKHOLDERS, AS THE
SAME MAY BE AMENDED OR MODIFIED FROM TIME TO TIME. A COPY OF SUCH STOCKHOLDERS
AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF
UPON WRITTEN REQUEST.

(c) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON RESALE AND TRANSFER, INCLUDING THE REPURCHASE OPTION HELD BY THE
ISSUER AND/OR ITS ASSIGNEE(S) AS SET FORTH IN A STOCK AGREEMENT BETWEEN THE
ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED
AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH SALE AND TRANSFER RESTRICTIONS,
INCLUDING THE REPURCHASE OPTION, ARE BINDING ON TRANSFEREES OF THESE SHARES.

(d) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A MARKET STANDOFF
RESTRICTION AS SET FORTH IN A CERTAIN STOCK OPTION AGREEMENT BETWEEN THE ISSUER
AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. AS A RESULT OF SUCH AGREEMENT, THESE SHARES MAY
NOT BE TRADED PRIOR TO 180 DAYS (AND POSSIBLY LONGER) AFTER THE EFFECTIVE DATE
OF CERTAIN PUBLIC OFFERINGS OF THE COMMON STOCK OF THE ISSUER HEREOF. SUCH
RESTRICTION IS BINDING ON TRANSFEREES OF THESE SHARES.

13.2. Stop-Transfer Instructions. Optionee agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

 

10




 

--------------------------------------------------------------------------------

 

 

13.3. Refusal to Transfer. The Company will not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares, or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares have been so transferred.

14. WAIVER OF STATUTORY INFORMATION RIGHTS. Optionee acknowledges and
understands that, but for the waiver made herein, Optionee would be entitled,
upon written demand under oath stating the purpose thereof, to inspect for any
proper purpose, and to make copies and extracts from, the Company’s stock
ledger, a list of its stockholders, and its other books and records, and the
books and records of subsidiaries of the Company, if any, under the
circumstances and in the manner provided in Section 220 of the General
Corporation Law of Delaware (any and all such rights, and any and all such other
rights of Optionee as may be provided for in Section 220, the “Inspection
Rights”). In light of the foregoing, until the first sale of Common Stock of the
Company to the general public pursuant to a registration statement filed with
and declared effective by the SEC under the Securities Act, Optionee hereby
unconditionally and irrevocably waives the Inspection Rights, whether such
Inspection Rights would be exercised or pursued directly or indirectly pursuant
to Section 220 or otherwise, and covenants and agrees never to directly or
indirectly commence, voluntarily aid in any way, prosecute, assign, transfer, or
cause to be commenced any claim, action, cause of action, or other proceeding to
pursue or exercise the Inspection Rights. The foregoing waiver applies to the
Inspection Rights of Optionee in Optionee’s capacity as a stockholder and shall
not affect any rights of a director, in his or her capacity as such, under
Section 220. The foregoing waiver shall not apply to any contractual inspection
rights of Optionee under any written agreement with the Company.

15. GENERAL PROVISIONS.

15.1. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Optionee.

15.2. Entire Agreement. The Plan, the Grant Notice and the Exercise Agreement
are each incorporated herein by reference. This Agreement, the Grant Notice, the
Plan and the Exercise Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede all prior undertakings
and agreements with respect to such subject matter. This Agreement may only be
modified or amended in writing signed by the Company and Optionee.

16. NOTICES.

17. Any notice required or permitted under this Agreement or any agreement
executed and delivered in connection with this Agreement shall be in writing and
shall be either personally delivered, or mailed by first class mail, return
receipt requested, to Purchaser at the address indicated in the Company’s
records for such Person, and to the Company at the address below indicated:

Notices to the Company:

GoodRx Holdings, Inc.

c/o Francisco Partners

One Letterman Drive

Building C, Suite 410

 

11




 

--------------------------------------------------------------------------------

 

 

San Francisco, CA 94129

Attention: Chris Adams and Adam Solomon

Fax: (415) 418-2999

and

GoodRx Holdings, Inc.

c/o Spectrum Equity

140 New Montgomery, 20th Fl.

San Francisco, CA 94105

Attn: Stephen LeSieur

Fax: (415) 464-4600

With a copy to:

M&H, LLP

525 Middlefield Road, Suite 250

Menlo Park, California 94025

Attention: Kerry Smith

Fax: (650) 3317001

18. or such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement shall be deemed to have been given when
so delivered or mailed.

19. SUCCESSORS AND ASSIGNS. The Company may, in its sole discretion, assign any
of its rights under this Agreement and the Stockholders Agreement including its
rights to purchase Shares under both the Right of Repurchase and Repurchase
Option. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions set forth
herein and in the Stockholders Agreement, this Agreement shall be binding upon
Optionee and Optionee’s heirs, executors, administrators, legal representatives,
successors and assigns.

20. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware as such laws are
applied to agreements between Delaware residents entered into and to be
performed entirely within Delaware. If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

21. FURTHER ASSURANCES. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

22. TITLES AND HEADINGS. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement. Unless otherwise specifically stated, all references
herein to “sections” and “exhibits” will mean “sections” and “exhibits” to this
Agreement.

 

12




 

--------------------------------------------------------------------------------

 

 

23. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

24. SEVERABILITY. If any provision of this Agreement is determined by any court
or arbitrator of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement. Notwithstanding the forgoing, if the value of this Agreement
based upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court or arbitrator of
competent jurisdiction shall be binding, then both parties agree to substitute
such provision(s) through good faith negotiations.

*    *    *    *    *

Attachments:

Annex A: Form of Stock Option Exercise Notice and Agreement

 

13




 

--------------------------------------------------------------------------------

 

 

ANNEX A

FORM OF STOCK OPTION EXERCISE NOTICE AND AGREEMENT

 

14




 

--------------------------------------------------------------------------------

 

 

ANNEX A

VESTED ONLY

 

 

1.

STOCK OPTION EXERCISE NOTICE AND AGREEMENT

GOODRX HOLDINGS, INC.

2015 EQUITY INCENTIVE PLAN

*NOTE: You must sign this Notice on Page 4 before submitting it to GoodRx
Holdings, Inc. (the “Company”).

OPTIONEE INFORMATION: Please provide the following information about yourself
(“Optionee”):

 

 

 

 

Name:

  

Social Security Number:

 

 

Address:

  

Employee Number:

OPTION INFORMATION: Please provide this information on the option being
exercised (the “Option”):

 

 

 

 

Date of Grant:                         

  

Type of Stock Option:

Exercise Price per Share: $______

  

☒ Nonqualified (NQSO)

Total number of shares of Common Stock of the Company subject to the Option:
                    

  

 

EXERCISE INFORMATION:

Number of shares of Common Stock of the Company for which the Option is now
being exercised: __________________. (These shares are referred to below as the
“Purchased Shares.”)

Total Exercise Price being paid for the Purchased Shares: $______________

Form of payment enclosed [check all that apply]:

 

☐

Check for $____________, payable to “GoodRx Holdings, Inc”.

 

☐

Wire transfer to the Company for $____________.

 

☐

Other form of consideration as permitted by the Option Agreement. Please
describe:

________________________________________________________________________.

AGREEMENTS, REPRESENTATIONS AND ACKNOWLEDGMENTS OF OPTIONEE:    By signing this
Stock Option Exercise Notice and Agreement, Optionee hereby agrees with, and
represents to, the Company as follows:

 

2.

Terms Governing. I acknowledge and agree with the Company that I am acquiring
the Purchased Shares by exercise of the Option subject to all other terms and
conditions of the Notice of Stock Option Grant and the Stock Option Agreement
that govern the Option, including without limitation the terms of the Company’s
2015 Equity Incentive Plan, as it may be amended (the “Plan”).

 



 

--------------------------------------------------------------------------------

 

3.

Investment Intent; Securities Law Restrictions. I represent and warrant to the
Company that I am acquiring and will hold the Purchased Shares for investment
for my account only, and not with a view to, or for resale in connection with,
any “distribution” of the Purchased Shares within the meaning of the Securities
Act of 1933, as amended (the “Securities Act”). I understand that the Purchased
Shares have not been registered under the Securities Act by reason of a specific
exemption from such registration requirement and that the Purchased Shares must
be held by me indefinitely, unless they are subsequently registered under the
Securities Act or I obtain an opinion of counsel (in form and substance
satisfactory to the Company and its counsel) that registration is not required.
I acknowledge that the Company is under no obligation to register the Purchased
Shares under the Securities Act or under any other securities law.

 

4.

Restrictions on Transfer; Rule 144. I acknowledge that the Purchased Shares are
subject to the restrictions on Transfer set forth in the Notice of Stock Option
Grant and the Stock Option Agreement that govern the Option. I will not sell,
transfer or otherwise dispose of the Purchased Shares in violation of the
Securities Act, the Securities Exchange Act of 1934, or the rules promulgated
thereunder (including Rule 144 under the Securities Act described below “Rule
144”) or of any other applicable securities laws. I am aware of Rule 144, which
permits limited public resales of securities acquired in a non-public offering,
subject to satisfaction of certain conditions, which include (without
limitation) that: (a) certain current public information about the Company is
available; (b) the resale occurs only after the holding period required by Rule
144 has been met; (c) the sale occurs through an unsolicited “broker’s
transaction;” and (d) the amount of securities being sold during any three-month
period does not exceed specified limitations. I understand that the conditions
for resale set forth in Rule 144 have not been satisfied and that the Company
has no plans to satisfy these conditions in the foreseeable future.

 

5.

Access to Information; Understanding of Risk in Investment. I acknowledge that I
have received and had access to such information as I consider necessary or
appropriate for deciding whether to invest in the Purchased Shares and that I
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the issuance of the Purchased Shares. I am
aware that my investment in the Company is a speculative investment that has
limited liquidity and is subject to the risk of complete loss. I am able,
without impairing my financial condition, to hold the Purchased Shares for an
indefinite period and to suffer a complete loss of my investment in the
Purchased Shares.

 

6.

Stockholders Agreement; Repurchase Option; Market Stand-off. I acknowledge that
the Purchased Shares remain subject to the Stockholders Agreement, as amended,
the Company’s Repurchase Option and the market stand-off covenants (sometimes
referred to as the “lock-up”), all in accordance with the Notice of Stock Option
Grant and the Option Agreement that govern the Option

 

7.

Form of Ownership. I acknowledge that the Company has encouraged me to consult
my own adviser to determine the form of ownership of the Purchased Shares that
is appropriate for me. In the event that I choose to transfer my Purchased
Shares to a trust, I agree to sign a Stock Transfer Agreement. In the event that
I choose to transfer my Purchased Shares to a trust that is not an eligible
revocable trust, I also acknowledge that the transfer will be treated as a
“disposition” for tax purposes. As a result, unfavorable tax consequences may
occur.

 

8.

Investigation of Tax Consequences. I acknowledge that the Company has encouraged
me to consult my own advisor to determine the tax consequences of acquiring the
Purchased Shares at this time.

 

9.

Other Tax Matters. I agree that the Company does not have a duty to design or
administer the Plan or its other compensation programs in a manner that
minimizes my tax liabilities. I will not make any claim against the Company or
its Board, officers or employees related to tax liabilities arising from my
options or my other compensation. In particular, I acknowledge that my options
(including the

 

2

 



 

--------------------------------------------------------------------------------

 

 

Option) are exempt from Section 409A of the Internal Revenue Code only if the
exercise price per share is at least equal to the fair market value per share of
the Common Stock at the time the option was granted by the Board. Since shares
of the Common Stock are not traded on an established securities market, the
determination of their fair market value was made by the Board and/or by an
independent valuation firm retained by the Company. I acknowledge that there is
no guarantee in either case that the Internal Revenue Service will agree with
the valuation, and I will not make any claim against the Company or its Board of
Directors, officers or employees in the event that the Internal Revenue Service
asserts that the valuation was too low.

 

10.

Stock Powers. As security for my faithful performance of this Agreement,
including the Notice of Stock Option Grant and the Option Agreement, I (and my
spouse, if any) have executed and deliver herewith two copies of the Stock Power
and Assignment Separate from Stock Certificate, in the form attached hereto as
Exhibit 1 (with the date and number of shares left blank) (the “Stock Powers”).

 

11.

Confidentiality. To the extent not covered by an existing agreement concerning
confidentiality or non-disclosure between me and the Company, I agree that I
shall at all times hold in strict confidence and not disclose to any individual
or entity, and shall not use for any purpose other than for the benefit of the
Company, all non-public information of the Company received by me (including
without limitation information disclosed to me in connection with the Option
Agreement, exercise of my option, or my being an option holder or stockholder of
the Company) except upon the prior written authorization of the Company.

 

12.

Escrow. Immediately upon receipt of the stock certificate evidencing the Shares,
I will deliver such certificate to the Escrow Holder to be held in escrow in
accordance with the terms of the Notice of Stock Option Grant and the Option
Agreement and this Agreement.

 

13.

Consent of Spouse. As a further condition to the Company’s obligations under
this Agreement, I deliver herewith the Consent of Spouse attached hereto as
Exhibit 2 executed by my spouse (or appropriated marked and executed by me if I
do not have a spouse).

 

14.

13. California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM
QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON
THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

 

15.

14. Tax Withholding. As a condition of exercising the Option, I agree to make
adequate provision for foreign, federal, state or other tax withholding
obligations, if any, which arise upon the grant, vesting or exercise of this
Option, or disposition of the Purchased Shares, whether by withholding, direct
payment to the Company, or otherwise.

16. IMPORTANT NOTE: I HAVE REVIEWED WITH MY OWN TAX ADVISORS THE FEDERAL, STATE,
LOCAL AND FOREIGN TAX CONSEQUENCES OF THIS INVESTMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. I AM RELYING SOLELY ON SUCH ADVISORS AND NOT ON
ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ITS AGENTS.

 

3




 

--------------------------------------------------------------------------------

 

 

The undersigned hereby executes and delivers this Stock Option Exercise Notice
and Agreement and agrees to be bound by its terms

 

 

 

 

 

 

SIGNATURE:

  

DATE:

  

 

[NAME]

  

 

  

 

 

 

 

 

  

 

  

 

Attachments:

Exhibit 1– Stock Powers and Assignments Separate from Stock Certificate

Exhibit 2– Spousal Consent

[Signature Page to Stock Option Exercise Notice and Agreement]

 

4




 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

STOCK POWERS AND ASSIGNMENTS SEPARATE FROM STOCK CERTIFICATE

 

5




 

--------------------------------------------------------------------------------

 

 

Stock Power And Assignment

Separate From Stock Certificate

FOR VALUE RECEIVED and pursuant to that certain Stock Option Exercise Notice and
Agreement, dated as of _______________ (the “Agreement”), the undersigned hereby
sells, assigns and transfers unto ___________________________ (“Purchaser”),
__________ shares of the Common Stock of GoodRx Holdings, Inc., a Delaware
corporation (the “Company”), standing in the undersigned’s name on the books of
the Company represented by Certificate No(s).________ delivered herewith, and
does hereby irrevocably constitute and appoint the Secretary of the Company as
the undersigned’s attorney-in-fact, with full power of substitution, to transfer
said stock on the books of the Company. THIS ASSIGNMENT MAY ONLY BE USED AS
AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS THERETO.

Dated:                     

 

 

 

(Signature)

 

 

(Please Print Name)

 

 

(Signature)(Purchaser’s Spouse)

 

 

(Please Print Name)

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this Stock Power and Assignment is to enable the Company and/or its
assignee(s) to acquire the shares upon exercise of its rights under the
Agreement, as set forth in the Agreement, without requiring additional
signatures on the part of Purchaser or Purchaser’s Spouse.

 

6




 

--------------------------------------------------------------------------------

 

 

Stock Power And Assignment

Separate From Stock Certificate

FOR VALUE RECEIVED and pursuant to that certain Stock Option Exercise Notice and
Agreement, dated as of _______________ (the “Agreement”), the undersigned hereby
sells, assigns and transfers unto ___________________________ (“Purchaser”),
__________ shares of the Common Stock of GoodRx Holdings, Inc., a Delaware
corporation (the “Company”), standing in the undersigned’s name on the books of
the Company represented by Certificate No(s).________ delivered herewith, and
does hereby irrevocably constitute and appoint the Secretary of the Company as
the undersigned’s attorney-in-fact, with full power of substitution, to transfer
said stock on the books of the Company. THIS ASSIGNMENT MAY ONLY BE USED AS
AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS THERETO.

Dated:                     

 

 

 

(Signature)

 

 

(Please Print Name)

 

 

(Signature)(Purchaser’s Spouse)

 

 

(Please Print Name)

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this Stock Power and Assignment is to enable the Company and/or its
assignee(s) to acquire the shares upon exercise of its rights under the
Agreement, as set forth in the Agreement, without requiring additional
signatures on the part of Purchaser or Purchaser’s Spouse.

 

7




 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2

CONSENT OF SPOUSE

 

8




 

--------------------------------------------------------------------------------

 

 

CONSENT OF SPOUSE

The undersigned spouse hereby acknowledges that I have read the following plans,
arrangements and agreements to which my spouse is a party or subject:

GoodRx Holdings, Inc. [Option][Stock] Agreement, dated _________, ____ GoodRx
Holdings, Inc. 2015 Equity Incentive Plan (the “Plan”)

and that I understand their contents. I am aware that such plans, arrangements
and agreements (i)    provide for the repurchase, under certain circumstances,
of any and all shares of capital stock of GoodRx Holdings, Inc., a Delaware
corporation (the “Company”), that are ever acquired by my spouse pursuant to the
Plan and (ii) impose certain obligations upon my spouse and restrictions on
transfer of my spouse’s shares of capital stock of the Company under certain
circumstances. I agree that my spouse’s interest in the capital stock of the
Company is subject to the documents referred to above and the other agreements
referred to therein and any interest I may have in the Company or in such
capital stock shall be irrevocably bound by these agreements and the other
agreements referred to therein, and further agree that any community property
interest of mine (if any) shall be similarly bound by these agreements.

For the benefit of the Company (which is relying hereon), the undersigned spouse
irrevocably constitutes and appoints, on behalf of himself or herself and his or
her heirs, legatees and assigns, ___________________, who is the spouse of the
undersigned (the “Participant”), as the undersigned’s true and lawful attorney
and proxy in his or her name, place and stead to sign, make, execute,
acknowledge, deliver, file and record all documents which may be required, and
to manage, vote, act and make all decisions with respect to (whether necessary,
incidental, convenient or otherwise), any and all shares or capital stock or
options to acquire capital stock of the Company in which the undersigned now has
or hereafter acquires any interest and in any and all shares of the Company now
or hereafter held of record by the Participant (including but not limited to the
right, without further signature, consent or knowledge of the undersigned
spouse, to exercise or not to exercise any and all options under any appropriate
agreements and to exercise amendments and modifications of and to terminate the
foregoing agreements and to dispose of any and all shares of capital stock or
options to acquire capital stock of the Company), with all powers the
undersigned spouse would possess if personally present, it being expressly
understood and intended by the undersigned that the foregoing power of attorney
and proxy is coupled with an interest; and this power of attorney is a durable
power of attorney and will not be affected by disability, incapacity or death of
the Participant, or dissolution of marriage and this proxy will not terminate
without consent of the Participant and the Company.

 

 

 

 

Plan Participant: _________________

  

Spouse of Plan Participant: ____________

Signature: ______________________

  

Signature: __________________________

Printed Name: ___________________

  

Printed Name: _______________________

[    ] I do not have a spouse.

 

9




 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Sign if box above is checked

 

                              

 

                

 

 

NAME:

 

 

 

10




 

--------------------------------------------------------------------------------

 

 

VESTED ONLY

GOODRX HOLDINGS, INC.

2015 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

[NAME]

Address: _____________________

                                                         

You have been granted an option to purchase Common Stock of GoodRx Holdings,
Inc., a Delaware corporation (the “Company”), as follows:

 

 

 

 

Date of Grant:

  

See eshares

 

 

Exercise Price Per Share:

  

See eshares

 

 

Total Number of Shares of Common Stock (the “Shares”):

  

See eshares

 

 

Type of Option:

  

Nonstatutory Stock Option

 

 

Expiration Date:

  

See eshares. This Option expires earlier if Optionee’s service terminates
earlier, as provided in the Option Agreement.

 

 

Vesting Commencement Date:

  

See eshares

 

 

Exercisability:

  

Only vested Shares may be exercised.

 

 

Vesting/Exercise Schedule:

  

See eshares

 

 

Termination Period:

  

The Option may be exercised for one (1) month after termination of employment or
consulting relationship except as set out in Section 3 of the Option Agreement
(but in no event after the Expiration Date). Optionee is solely responsible for
keeping track of these exercise periods following termination for any reason of
his or her relationship with the Company. The Company will not provide further
notice of such periods.

 




 

--------------------------------------------------------------------------------

 

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the GoodRx Holdings, Inc. 2015 Equity Incentive Plan and
Option Agreement, both of which are attached to and made a part of this
document.

In addition, you agree and acknowledge that your rights to any Shares underlying
this Option will be earned only as you provide services to the Company over
time, that the grant of this Option is not as consideration for services you
rendered to the Company prior to your date of hire, and that nothing in this
Notice or the attached documents confers upon you any right to continue your
employment or consulting relationship with the Company for any period of time,
nor does it interfere in any way with your right or the Company’s right to
terminate that relationship at any time, for any reason, with or without cause.

Also, to the extent applicable, the Exercise Price Per Share has been set in
good faith compliance with the applicable guidance issued by the IRS under
Section 409A of the Code. However, there is no guarantee that the IRS will agree
with the valuation, and by signing below, you agree and acknowledge that the
Company, its Board, officers, employees and agents shall not be held liable for
any applicable costs, taxes, or penalties associated with this Option if, in
fact, the IRS or any other person (including, without limitation, a successor
corporation or an acquirer in a Sale of the Company) were to determine that this
Option constitutes deferred compensation under Section 409A of the Code. You
should consult with your own tax advisor concerning the tax consequences of such
a determination by the IRS.

THE COMPANY:

GOODRX HOLDINGS, INC.

 

 

 

By:

 

(Signature)

 

Name:

 

Title:

 

OPTIONEE:

 

[NAME]

 

(Signature)

 

Address:

 

2




 

--------------------------------------------------------------------------------

 

 

OPTION AGREEMENT

GOODRX HOLDINGS, INC.

2015 EQUITY INCENTIVE PLAN

This Option Agreement (this “Agreement”) is made and entered into as of the date
of grant (the “Date of Grant”) set forth on the Notice of Stock Option Grant
(the “Grant Notice”) by and between GoodRx Holdings, Inc., a Delaware
corporation (together with any successor thereto, the “Company”), and the
optionee named on the Grant Notice (the “Optionee”). Capitalized terms not
defined in this Agreement shall have the meaning ascribed to them in the GoodRx
Holdings, Inc. 2015 Equity Incentive Plan, as amended from time to time (the
“Plan”), or in the Grant Notice, as applicable.

1. GRANT OF OPTION. The Company hereby grants to Optionee an option (this
“Option”) to purchase up to the total number of shares of Common Stock of the
Company (the “Common Stock”) set forth in the Grant Notice as the Shares (the
“Shares”) at the Exercise Price Per Share set forth in the Grant Notice (the
“Exercise Price”), subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan.

2. EXERCISE PERIOD.

2.1. Exercise Period of Option. Subject to the conditions set forth in this
Agreement, this Option shall be exercisable during its term in accordance with
the Vesting/Exercise Schedule set forth in the Grant Notice. Notwithstanding any
provision in the Plan or this Agreement to the contrary, on or after Optionee’s
Termination Date, this Option may not be exercised with respect to any Shares
that are Unvested Shares on Optionee’s Termination Date.

2.2. Vesting of Option Shares. Shares with respect to which this Option is
vested and exercisable at a given time pursuant to the Vesting Schedule set
forth in the Grant Notice are referred to herein as “Vested Shares.” Shares with
respect to which this Option is not vested or exercisable at a given time
pursuant to the Vesting Schedule set forth in the Grant Notice are referred to
herein as “Unvested Shares.”

2.3. Expiration. The Option shall expire on the Expiration Date set forth in the
Grant Notice or earlier as provided in Section 3 below.

3. TERMINATION.

3.1. Termination for Any Reason Except Death, Disability or Cause. Except as
provided in subsection 3.2 in a case in which Optionee dies within three
(3) months after Optionee’s service as an executive, director, consultant, other
service provider or key employee of the Company (“Service”) is terminated other
than for Cause, if Optionee’s Service is terminated for any reason (other than
Optionee’s death or Disability or for Cause), then (a) on and after Optionee’s
Termination Date, this Option shall expire immediately with respect to any
Shares that are Unvested Shares and may not be exercised with respect to any
Shares that are Unvested Shares on Optionee’s Termination Date and (b) this
Option to the extent (and only to the extent) that it is exercisable with
respect to Vested Shares on Optionee’s Termination Date, may be exercised by
Optionee no later than one (1) month after Optionee’s Termination Date (but in
no event may this Option be exercised after the Expiration Date).

 

3




 

--------------------------------------------------------------------------------

 

 

3.2. Termination Because of Death or Disability. If Optionee’s Service is
terminated because of Optionee’s death or Disability (or if Optionee dies within
three (3) months of the date Optionee’s Service terminates for any reason other
than for Cause), then (a) on and after Optionee’s Termination Date, this Option
shall expire immediately with respect to any Shares that are Unvested Shares and
may not be exercised with respect to any Shares that are Unvested Shares on
Optionee’s Termination Date and (b) this Option, to the extent (and only to the
extent) that it is exercisable with respect to Vested Shares on Optionee’s
Termination Date, may be exercised by Optionee (or Optionee’s legal
representative) no later than six (6) months after Optionee’s Termination Date,
but in no event later than the Expiration Date.

3.3. Termination for Cause. If Optionee’s Service terminates for Cause, then
Optionee may exercise this Option, but only with respect to any Shares that are
Vested Shares on Optionee’s Termination Date, and this Option shall expire on
Optionee’s Termination Date, or at such later time and on such conditions as may
be affirmatively determined by the Board. On and after Optionee’s Termination
Date, this Option shall expire immediately with respect to any Shares that are
Unvested Shares and may not be exercised with respect to any Shares that are
Unvested Shares on Optionee’s Termination Date.

3.4. No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Optionee any right to continue in the employ of, or other relationship with,
the Company, or limit in any way the right of the Company to terminate
Optionee’s employment or other relationship at any time, with or without Cause.

4. MANNER OF EXERCISE.

4.1. Stock Option Exercise Notice and Agreement. To exercise this Option,
Optionee (or in the case of exercise after Optionee’s death or incapacity,
Optionee’s executor, administrator, heir or legatee, as the case may be) must
deliver to the Company an executed Stock Option Exercise Notice and Agreement in
the form attached hereto as Annex A, or in such other form as may be approved by
the Board from time to time (the “Exercise Agreement”) and payment for the
shares being purchased in accordance with this Agreement. The Exercise Agreement
shall set forth, among other things, (i) Optionee’s election to exercise this
Option, (ii) the number of Vested Shares being purchased, (iii) any
representations, warranties and agreements regarding Optionee’s investment
intent and access to information as may be required by the Company to comply
with applicable securities laws in connection with any exercise of this Option,
(iv) any other agreements required by the Company, and (v) Optionee’s obligation
to execute and deliver certain Stock Powers and Assignments Separate from Stock
Certificate to the Company. If someone other than Optionee exercises this
Option, then such person must submit documentation reasonably acceptable to the
Company verifying that such person has the legal right to exercise this Option
and such person shall be subject to all of the restrictions contained herein as
if such person were Optionee.

4.2. Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise.

 

4




 

--------------------------------------------------------------------------------

 

 

4.3. Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the shares being purchased in cash (by check or wire
transfer), or where permitted by law:

(a) by surrender of shares of the Company held for at least six months by the
Optionee that are free and clear of all security interests, pledges, liens,
claims or encumbrances and: (i) for which the Company has received “full payment
of the purchase price” within the meaning of SEC Rule 144 (and, if such shares
were purchased from the Company by use of a promissory note, such note has been
fully paid with respect to such shares) or (ii) that were obtained by Optionee
in the public market;

(b) provided that a public market for the Common Stock exists, subject to
compliance with applicable law, by exercising as set forth below, through a
“same day sale” commitment from Optionee and a broker-dealer whereby Optionee
irrevocably elects to exercise this Option and to sell a portion of the Shares
so purchased sufficient to pay the total Exercise Price, and whereby the
broker-dealer irrevocably commits upon receipt of such Shares to forward the
total Exercise Price directly to the Company; or

(c) by any combination of the foregoing or any other method of payment approved
by the Board that constitutes legal consideration for the issuance of Shares.

4.4. Tax Withholding. Prior to the issuance of the Shares upon exercise of the
Option, Optionee must pay or provide for any applicable federal, state and local
withholding obligations of the Company. If the Board permits, Optionee may
provide for payment of withholding taxes upon exercise of the Option by
requesting that the Company retain the minimum number of Shares with a Fair
Market Value equal to the minimum amount of taxes required to be withheld; or to
arrange a mandatory “sell to cover” on Participant’s behalf (without further
authorization); but in no event will the Company withhold Shares or “sell to
cover” if such withholding would result in adverse accounting consequences to
the Company. In case of stock withholding or a sell to cover, the Company shall
issue the net number of Shares to the Optionee by deducting the Shares retained
from the Shares issuable upon exercise.

4.5. Issuance of Shares. Provided that the Exercise Agreement and payment are in
form and substance satisfactory to counsel for the Company, the Company shall
issue the Shares issuable upon a valid exercise of this Option registered in the
name of Optionee, Optionee’s authorized assignee, or Optionee’s legal
representative, and shall deliver certificates representing the Shares with the
appropriate legends affixed thereto.

5. COMPLIANCE WITH LAWS AND REGULATIONS. The Plan and this Agreement are
intended to comply with Section 25102(o) of the California Corporations Code
(“Section 25102(o)”) and Rule 701 et seq. promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended (“Rule 701”).
Any provision of this Agreement that is inconsistent with Section 25102(o) or
Rule 701 shall, without further act or amendment by the Company or the Board, be
reformed to comply with the requirements of Section 25102(o) and/or Rule 701.
The exercise of this Option and the issuance and transfer of Shares shall be
subject to compliance by the Company and Optionee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Common Stock may be listed at
the time of such issuance or transfer. Optionee understands that the Company is
under no obligation to register or qualify the Shares with the Securities and
Exchange Commission (“SEC”), any state securities commission or any stock
exchange to effect such compliance.

 

5




 

--------------------------------------------------------------------------------

 

 

6. NONTRANSFERABILITY OF OPTION. This Option may not be transferred in any
manner other than by will or by the laws of descent and distribution, and may be
exercised during the lifetime of Optionee only by Optionee or in the event of
Optionee’s incapacity, by Optionee’s legal representative. The terms of this
Option shall be binding upon the executors, administrators, successors and
assigns of Optionee.

7. RESTRICTIONS ON TRANSFER OF SHARES.

7.1. General. Optionee agrees that Optionee shall not transfer, assign, grant a
lien or security interest in, pledge, hypothecate, encumber or otherwise dispose
of (including, without limitation, a transfer by gift or operation of
law)(collectively “Transfer”) any of the Shares (or any interest therein) unless
and until:

(a) Optionee shall have notified the Company of the proposed Transfer and
provided a written summary of the terms and conditions of the proposed
disposition;

(b) Optionee shall have complied with all requirements of this Agreement, the
Company’s Bylaws and Certificate of Incorporation, the Stockholders Agreement
and other agreements applicable to the Transfer of the Shares;

(c) Optionee shall have provided the Company with written assurances, in form
and substance satisfactory to counsel for the Company, which may include without
limitation an opinion of counsel, that (i) the proposed disposition does not
require registration of the Shares under the Securities Act of 1933, as amended
(the “Securities Act”) or under any applicable state securities laws and
(ii) all appropriate actions necessary for compliance with the registration
requirements of the Securities Act or of any exemption from registration
available under the Securities Act (including Rule 144) or applicable state
securities laws have been taken; and

(d) Optionee shall have provided the Company with written assurances, in form
and substance satisfactory to the Company, which may include without limitation
an opinion of counsel, that the proposed disposition will not result in the
contravention of any transfer restrictions applicable to the Shares pursuant to
the provisions of the regulations promulgated under Section 25102(o), Rule 701
or under any other applicable securities laws or adversely affect the Company’s
ability to rely on the exemption(s) from registration under the Securities Act
or under any other applicable securities laws for the grant of the Option, the
issuance of Shares thereunder or any other issuance of securities under the
Plan.

7.2. Restriction on Transfer. Optionee shall not Transfer any of the Shares (or
any interest therein) which are subject to the Company’s Repurchase Option or
the Stockholders Agreement, except as permitted by this Agreement and the
Stockholders Agreement.

7.3. Transferee Obligations. Each person (other than the Company) to whom the
Shares (or any interest therein) are Transferred by means of one of the
permitted transfers specified in this Agreement or the Stockholders Agreement
must, as a condition precedent to the validity of such transfer, acknowledge in
writing satisfactory to the Company that such person is bound by the provisions
of this Agreement and that the transferred Shares are subject to (i) each the
Company’s Repurchase Option and the Stockholders Agreement and (ii) the market
stand-off provisions of Section 8 below, to the same extent such Shares would be
so subject if retained by Optionee.

 

6




 

--------------------------------------------------------------------------------

 

 

8. MARKET STANDOFF AGREEMENT. In connection with the initial public offering of
the Company’s securities and upon request of the Company or the underwriters
managing such offering of the Company’s securities, Optionee shall not directly
or indirectly sell, make any short sale of, loan, hypothecate, pledge, offer,
grant or sell any option or other contract for the purchase of, purchase any
option or other contract for the sale of, or otherwise dispose of or Transfer,
or agree to engage in any of the foregoing transactions with respect to, any
securities of the Company however or whenever acquired (other than those
included in the registration) without the prior written consent of the Company
or such underwriters, as the case may be, for such period of time (not to exceed
180 days) from the effective date of such registration as may be requested by
the Company or such managing underwriters and to execute an agreement reflecting
the foregoing as may be requested by the underwriters. In addition, upon request
of the Company or the underwriters managing a public offering of the Company’s
securities (other than the initial public offering), Optionee hereby agrees to
be bound by similar restrictions, and to sign a similar agreement as may be
requested by the underwriters, in connection with no more than one additional
registration statement filed within 12 months after the closing date of the
initial public offering, provided that the duration of the lock-up period with
respect to such additional registration shall not exceed 90 days from the
effective date of such additional registration statement. Notwithstanding the
foregoing, if during the last 17 days of the restricted period, the Company
issues an earnings release or material news or a material event relating to the
Company occurs, or prior to the expiration of the restricted period the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the restricted period, then, upon the request of
the managing underwriter, to the extent required by any FINRA rules, the
restrictions imposed by this subsection shall continue to apply until the end of
the third trading day following the expiration of the 15-day period beginning on
the issuance of the earnings release or the occurrence of the material news or
material event. In no event will the restricted period extend beyond 216 days
after the effective date of the registration statement. In order to enforce the
foregoing covenants, the Company shall have the right to place restrictive
legends on the certificates representing the Shares subject to this Section and
to impose stop transfer instructions with respect to the Shares until the end of
such period.

9. STOCKHOLDERS AGREEMENT

Concurrent with Optionee’s exercise of all or any portion of the Option,
Optionee and, if married, his or her spouse, shall execute and deliver to the
Company a counterpart to the Stockholders Agreement, as amended, binding the
Optionee and his or her spouse to the terms contained therein. If Optionee
becomes legally married (whether in the first instance or to a different spouse)
subsequent to the exercise of all or any portion of the Option, but prior to the
Termination Date, Optionee shall cause Optionee’s spouse to execute and deliver
to the Company a counterpart to the Stockholders Agreement, as amended. In the
event of a conflict between such Stockholders Agreement, the Plan and this
Agreement, the Stockholders Agreement shall prevail.

10. REPURCHASE OPTION.

10.1. Repurchase Option. If Optionee is no longer employed (or in the case of an
Optionee who was not an employee, the date on which such Optionee is no longer
acting as a director or officer of, or consultant or advisor to, the Company or
any of its subsidiaries) by the Company or its subsidiaries for any reason, the
Shares (whether held by such Optionee or one or more transferees of such

 

7




 

--------------------------------------------------------------------------------

 

 

Optionee, other than the Company or any Investor (as defined in the Stockholders
Agreement)) will be subject to repurchase by the Company and the Investors (each
of the aforementioned solely at their option and the latter on a pro rata basis
in accordance with their respective percentage of ownership of the Company’s
Common Stock on a fully diluted and as-converted basis) pursuant to the terms
and conditions set forth in this Section 10 (the “Repurchase Option”).

10.2. Repurchase Price. Following the Termination Date of any Optionee, the
Company and the Investors may elect to repurchase all or any portion of the
Shares held by such Optionee at a price per share equal to (i) in the event of
such Optionee’s termination for Cause, at the lower of Original Cost or Fair
Market Value (as of the Termination Date) and (ii) otherwise (including, but not
limited to, a resignation other than for Good Reason and termination without
Cause), at Fair Market Value (as of the Termination Date).

10.3. Repurchase Procedures. The Company may elect to exercise the Repurchase
Option to purchase any amount of the Shares subject to the Repurchase Option by
delivering written notice (the “Company Repurchase Notice”) to the holder or
holders of the Shares and the Investors no later than the later of (A) 90 days
after the Termination Date and (B) 90 days after the acquisition of the Shares
subject to repurchase. To the extent that any portion of the Shares are not
being repurchased by the Company, the Investors may elect to exercise the
Repurchase Option to purchase up to their respective pro rata share of the
remaining Shares by delivering written notice (an “Investor Repurchase Notice”
and together with the Company Repurchase Notice, a “Repurchase Notice”) to the
holder or holders of the applicable Shares within 10 business days of the
expiration of the latest period during which the Company was entitled to deliver
the Company Repurchase Notice. Each Repurchase Notice will set forth the number
of Shares to be acquired from such holder(s), the aggregate consideration to be
paid for such Shares and the time and place for the closing of the transaction.
If any Shares are held by any transferees of Optionee, the Investors and the
Company, as the case may be, will purchase the Shares elected to be purchased
from such holder(s) of Shares, pro rata according to the number of Shares held
by such holder(s) at the time of delivery of such Repurchase Notice (determined
as nearly as practicable to the nearest share). If Shares of different classes
are to be purchased pursuant to the Repurchase Option and Shares are held by any
transferees of Optionee, the number of Shares of each class of Shares to be
purchased will be allocated among such holders, pro rata according to the total
number of Shares to be purchased from such Persons.

10.4. Closing. The closing of the transactions contemplated by this Section 10
will take place on the date designated in the applicable Repurchase Notice,
which date will not be more than 90 days after the delivery of such notice. Each
Investor will pay for the Shares to be purchased by it by delivery of a check
payable to the holder of such Shares. The Company will pay for the Shares to be
purchased by it by first offsetting amounts outstanding under any bona fide
debts owing by such Optionee to the Company or any of its subsidiaries, now
existing or hereinafter arising (irrespective as to whether such amounts are
owing by the holder of such Shares), and will pay the remainder of the purchase
price by, at its option, delivery of (A) a check payable to the holder of such
Shares, (B) if payment in accordance with clause (A) would result in a breach or
default under the Company’s debt financing agreements, if any, a subordinated
promissory note with a maturity date that does not exceed three years from the
closing of the transactions contemplated by this Section 10, payable in equal
monthly installments of principal and interest during the term of the note and
bearing interest at a rate per annum equal to the greater of five percent (5%)
and the then applicable short term federal rate, or (C) a combination of both
(A) and (B), in the aggregate amount of the purchase price for such Shares. Any
notes issued by the Company pursuant to this Section 10 shall be subject to any
restrictive covenants to

 

8




 

--------------------------------------------------------------------------------

 

 

which the Company or its subsidiaries are subject at the time of such purchase.
Notwithstanding anything to the contrary contained herein, all repurchases of
Shares by the Company will be subject to applicable restrictions contained in
the corporation law of the Company’s jurisdiction of incorporation and in the
Company’s and its subsidiaries’ debt and equity financing agreements. If any
such restrictions prohibit the repurchase of Shares hereunder which the Company
is otherwise entitled to make, the Company may make such repurchases as soon as
it is permitted to do so under such restrictions. The Investors and/or the
Company, as the case may be, will receive customary representations and
warranties from each seller regarding the sale of the Shares, including, but not
limited to, representations that such seller has good and marketable title to
the Shares to be transferred free and clear of all liens, claims and other
encumbrances.

10.5. This Section 10 shall terminate automatically and shall be of no further
force and effect upon the earlier to occur of a consummation of a Public
Offering or a Sale of the Company.

11. RIGHTS AS A STOCKHOLDER. Optionee shall not have any of the rights of a
stockholder with respect to any Shares unless and until such Shares are issued
to Optionee. Subject to the terms and conditions of this Agreement, Optionee
will have all of the rights of a stockholder of the Company with respect to the
Shares from and after the date that Shares are issued to Optionee pursuant to,
and in accordance with, the terms of the Exercise Agreement until such time as
Optionee disposes of the Shares or the Company and/or its assignee(s)
exercise(s) the Repurchase Option or rights under the Stockholders Agreement.
Upon an exercise of the rights under the Stockholders Agreement or Repurchase
Option, Optionee will have no further rights as a holder of the Shares so
purchased upon such exercise, other than the right to receive payment for the
Shares so purchased in accordance with the provisions of this Agreement and the
Stockholders Agreement, and Optionee will promptly surrender the stock
certificate(s) evidencing the Shares so purchased to the Company for transfer or
cancellation.

12. ESCROW. As security for Optionee’s faithful performance of this Agreement,
Optionee agrees, immediately upon receipt of the stock certificate(s) evidencing
the Shares, to deliver such certificate(s), together with two (2) copies of a
blank Stock Power and Assignment Separate from Stock Certificate in the form
attached to the Exercise Agreement (the “Stock Powers”), both executed by
Optionee (and Optionee’s spouse, if any) (with the transferee, certificate
number, date and number of Shares left blank), to the Secretary of the Company
or other designee of the Company (the “Escrow Holder”), who is hereby appointed
to hold such certificate(s) and Stock Powers in escrow and to take all such
actions and to effectuate all such transfers and/or releases of such Shares as
are in accordance with the terms of this Agreement. Optionee and the Company
agree that Escrow Holder will not be liable to any party to this Agreement (or
to any other party) for any actions or omissions unless Escrow Holder is grossly
negligent or intentionally fraudulent in carrying out the duties of Escrow
Holder under this Agreement. Escrow Holder may rely upon any letter, notice or
other document executed with any signature purported to be genuine and may rely
on the advice of counsel and obey any order of any court with respect to the
transactions contemplated by this Agreement and will not be liable for any act
or omission taken by Escrow Holder in good faith reliance on such documents, the
advice of counsel or a court order. The Shares will be released from escrow upon
termination of both of the Stockholders Agreement and Repurchase Option.

 

9




 

--------------------------------------------------------------------------------

 

 

13. RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.

13.1. Legends. Optionee understands and agrees that the Company will place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Shares, together with any other legends that may be required by
state or U.S. Federal securities laws, the Company’s Certificate of
Incorporation or Bylaws, the Stockholders Agreement any other agreement between
Optionee and the Company, or any agreement between Optionee and any third party
(and any other legend(s) that the Company may become obligated to place on the
stock certificate(s) evidencing the Shares under the terms of any agreement to
which the Company is or may become bound or obligated):

(a) THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.

(b) THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
A STOCKHOLDERS AGREEMENT DATED AS OF OCTOBER 7, 2015, AMONG THE ISSUER OF SUCH
SECURITIES (THE “COMPANY”) AND CERTAIN OF THE COMPANY’S STOCKHOLDERS, AS THE
SAME MAY BE AMENDED OR MODIFIED FROM TIME TO TIME. A COPY OF SUCH STOCKHOLDERS
AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF
UPON WRITTEN REQUEST.

(c) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON RESALE AND TRANSFER, INCLUDING THE REPURCHASE OPTION HELD BY THE
ISSUER AND/OR ITS ASSIGNEE(S) AS SET FORTH IN A STOCK AGREEMENT BETWEEN THE
ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED
AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH SALE AND TRANSFER RESTRICTIONS,
INCLUDING THE REPURCHASE OPTION, ARE BINDING ON TRANSFEREES OF THESE SHARES.

(d) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A MARKET STANDOFF
RESTRICTION AS SET FORTH IN A CERTAIN STOCK OPTION AGREEMENT BETWEEN THE ISSUER
AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. AS A RESULT OF SUCH AGREEMENT, THESE SHARES MAY
NOT BE TRADED PRIOR TO 180 DAYS (AND POSSIBLY LONGER) AFTER THE EFFECTIVE DATE
OF CERTAIN PUBLIC OFFERINGS OF THE COMMON STOCK OF THE ISSUER HEREOF. SUCH
RESTRICTION IS BINDING ON TRANSFEREES OF THESE SHARES.

13.2. Stop-Transfer Instructions. Optionee agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

 

10




 

--------------------------------------------------------------------------------

 

 

13.3. Refusal to Transfer. The Company will not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares, or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares have been so transferred.

14. WAIVER OF STATUTORY INFORMATION RIGHTS. Optionee acknowledges and
understands that, but for the waiver made herein, Optionee would be entitled,
upon written demand under oath stating the purpose thereof, to inspect for any
proper purpose, and to make copies and extracts from, the Company’s stock
ledger, a list of its stockholders, and its other books and records, and the
books and records of subsidiaries of the Company, if any, under the
circumstances and in the manner provided in Section 220 of the General
Corporation Law of Delaware (any and all such rights, and any and all such other
rights of Optionee as may be provided for in Section 220, the “Inspection
Rights”). In light of the foregoing, until the first sale of Common Stock of the
Company to the general public pursuant to a registration statement filed with
and declared effective by the SEC under the Securities Act, Optionee hereby
unconditionally and irrevocably waives the Inspection Rights, whether such
Inspection Rights would be exercised or pursued directly or indirectly pursuant
to Section 220 or otherwise, and covenants and agrees never to directly or
indirectly commence, voluntarily aid in any way, prosecute, assign, transfer, or
cause to be commenced any claim, action, cause of action, or other proceeding to
pursue or exercise the Inspection Rights. The foregoing waiver applies to the
Inspection Rights of Optionee in Optionee’s capacity as a stockholder and shall
not affect any rights of a director, in his or her capacity as such, under
Section 220. The foregoing waiver shall not apply to any contractual inspection
rights of Optionee under any written agreement with the Company.

15. GENERAL PROVISIONS.

15.1. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Optionee.

15.2. Entire Agreement. The Plan, the Grant Notice and the Exercise Agreement
are each incorporated herein by reference. This Agreement, the Grant Notice, the
Plan and the Exercise Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede all prior undertakings
and agreements with respect to such subject matter. This Agreement may only be
modified or amended in writing signed by the Company and Optionee.

16. NOTICES.

17. Any notice required or permitted under this Agreement or any agreement
executed and delivered in connection with this Agreement shall be in writing and
shall be either personally delivered, or mailed by first class mail, return
receipt requested, to Purchaser at the address indicated in the Company’s
records for such Person, and to the Company at the address below indicated:

Notices to the Company:

GoodRx Holdings, Inc.

c/o Francisco Partners

One Letterman Drive

Building C, Suite 410

 

11




 

--------------------------------------------------------------------------------

 

 

San Francisco, CA 94129

Attention: Chris Adams and Adam Solomon

Fax: (415) 418-2999

and

GoodRx Holdings, Inc.

c/o Spectrum Equity

140 New Montgomery, 20th Fl.

San Francisco, CA 94105

Attn: Stephen LeSieur

Fax: (415) 464-4600

With a copy to:

M&H, LLP

525 Middlefield Road, Suite 250

Menlo Park, California 94025

Attention: Kerry Smith

Fax: (650) 3317001

18. or such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement shall be deemed to have been given when
so delivered or mailed.

19. SUCCESSORS AND ASSIGNS. The Company may, in its sole discretion, assign any
of its rights under this Agreement and the Stockholders Agreement including its
rights to purchase Shares under both the Right of Repurchase and Repurchase
Option. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions set forth
herein and in the Stockholders Agreement, this Agreement shall be binding upon
Optionee and Optionee’s heirs, executors, administrators, legal representatives,
successors and assigns.

20. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware as such laws are
applied to agreements between Delaware residents entered into and to be
performed entirely within Delaware. If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

21. FURTHER ASSURANCES. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

22. TITLES AND HEADINGS. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement. Unless otherwise specifically stated, all references
herein to “sections” and “exhibits” will mean “sections” and “exhibits” to this
Agreement.

 

12




 

--------------------------------------------------------------------------------

 

 

23. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

24. SEVERABILITY. If any provision of this Agreement is determined by any court
or arbitrator of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement. Notwithstanding the forgoing, if the value of this Agreement
based upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court or arbitrator of
competent jurisdiction shall be binding, then both parties agree to substitute
such provision(s) through good faith negotiations.

*    *    *    *    *

Attachments:

Annex A: Form of Stock Option Exercise Notice and Agreement

 

13




 

--------------------------------------------------------------------------------

 

 

ANNEX A

FORM OF STOCK OPTION EXERCISE NOTICE AND AGREEMENT

 

14

 

 